       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 1 of 102




Dear BIS Policyholder:



Welcome to Builders Insurance Services (BIS). We appreciate having you as a policyholder.

BIS is an underwriting manager for property and casualty insurance, specializing in General
Liability and Inland Marine coverages for contractors. BIS is affiliated with The Insco Dico
Group, offering insurance products through Developers Surety and Indemnity Company (DSI).
We have many years of experience focusing on the special needs of contractors.

Attached you will find a copy of your insurance policy that you will want to review carefully.
We value your business and the trust that you, working closely with your Insurance Producer,
have placed with us for insurance coverage and the needs you may have from us in the future.

We will be contacting you soon for an important required review of your business operation
to make sure we have accurately captured your operating exposures. This phone call will take
approximately 15 minutes.


Thank you for choosing BIS.



Sincerely,

Steve Gaines, BIS President
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 2 of 102


               BIS00019250-03
POLICY NUMBER BIS00000-01                                                 COMMERCIAL GENERAL LIABILITY
                                                                                         IL DS 00 09 07



                       COMMON POLICY DECLARATIONS


Developers Surety and Indemnity Company              Choice Insurance, LLC
P.O. Box 19725                                       1715 Market St Ste 100
Irvine, CA 92623
                                                     Kirkland, WA 98033
                                                     Phone Number: (425) 739-6565

NAMED INSURED:           Adams Residential Contracting Inc
DBA:
MAILING ADDRESS:         9616 Roosevelt Way NE
                         Seattle, Washington 98115
POLICY PERIOD:            FROM        06/19/2016     TO      06/19/2017      AT 12:01 A.M. TIME AT
YOUR MAILING ADDRESS SHOWN ABOVE.


BUSINESS DESCRIPTION:            Corporation

   IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
            WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

   THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED
                         THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                           PREMIUM

       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART                         $ NOT COVERED
       COMMERCIAL AUTOMOBILE COVERAGE PART                                          $ NOT COVERED
       COMMERCIAL GENERAL LIABILITY COVERAGE PART                                   $ 8,161.00
       COMMERCIAL INLAND MARINE COVERAGE PART                                       $ NOT COVERED
       COMMERCIAL LIABILITY UMBRELLA                                                $ NOT COVERED
       COMMERCIAL PROPERTY COVERAGE PART                                            $ NOT COVERED
       CRIME AND FIDELITY COVERAGE PART                                             $ NOT COVERED
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART                         $ NOT COVERED
       EQUIPMENT BREAKDOWN COVERAGE PART                                            $ NOT COVERED
       FARM COVERAGE PART                                                           $ NOT COVERED
       LIQUOR LIABILITY COVERAGE PART                                               $ NOT COVERED
       POLLUTION LIABILITY COVERAGE PART                                            $ NOT COVERED
       PROFESSIONAL LIABILITY COVERAGE PART                                         $ NOT COVERED
       TERRORISM COVERAGE                                                           $ 0.00

                                                                          TOTAL:    $ 8,161.00
                                                                                      0.00




IL DS 00 09 07                                                                                   Page 1 of 2
              Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 3 of 102


FORMS APPLICABLE TO ALL COVERAGE PARTS (SHOW NUMBERS):


                                           See Form ID DS 02
                     Listing of Forms and Endorsements Forming a Part of This Policy




Countersigned:                  06/19/2016                 By:
                                 (Date)                                (Authorized Representative)


Countersigned:                  06/19/2016                 By:
                                 (Date)                                (Authorized Representative)




Page 2 of 2                                                                                IL DS 00 09 07
             Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 4 of 102


POLICY NUMBER           BIS00019250-03                                                  LIST OF FORMS AND ENDORSEMENTS
                                                                                                                   ID DS 02 08 07
                                      LISTING OF FORMS AND ENDORSEMENTS FORMING
                                                   A PART OF THIS POLICY
This listing forms a part of the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  FORM NUMBER           TITLE
Policy Forms
Common Policy Forms                IL DS 00 09 07      Common Policy Declarations
                                   ID DS 02 08 07      List of Forms and Endorsements
General Liability Policy Forms
Declarations and Schedules         CG DS 01 10 01      Commercial General Liability Declarations
                                   ID DS 03 08 07      General Liability Schedule
ISO Forms                          IL 00 03 09 08      Calculation of Premium
                                   IL 01 23 11 13      Washington Changes - Defense Costs
                                   IL 01 46 08 10      Washington Common Policy Conditions
                                   IL 01 98 09 08      Nuclear Energy Liability Exclusion Endorsement
                                   IL 09 85 01 15      Disclosure Pursuant to Terrorism Risk Insurance Act
                                   IL N 142 06 06      WA Fraud Statement
                                   CG 00 01 04 13      Commercial General Liability Coverage Form
                                   CG 00 68 05 09    Recording And Distribution Of Material Or Information In Violation Of Law
                                                     Exclusion
                                   CG 01 81 05 08    Washington Changes
                                   CG 01 97 12 07    Washington Changes - Employment-Related Practices Exclusion
                                   CG 03 00 01 96    Deductible Liability Insurance
                                   CG 04 42 11 03    Stop Gap - Employers Liability Coverage Endorsement - Washington
                                   CG 04 50 05 08    Washington Changes - Who is an Insured
                                   CG 20 11 04 13    Additional Insured – Manager or Lessors of Premises
                                   CG 21 00 07 98    Exclusion - All Hazards in Connection with Designated Premises Rental
                                                     Property
                                   CG 21 01 11 85    Exclusion - Athletic or Sports Participants
                                   CG 21 09 06 15    Exclusion - Unmanned Aircraft
                                   CG 21 34 01 87    Exclusion of Prior Works
                                   CG 21 46 07 98    Abuse or Molestation Exclusion
                                   CG 21 49 09 99    Total Pollution Exclusion Endorsement
                                   CG 21 54 01 96    Exclusion - Designated Operations Covered by a Consolidated (Wrap-Up)
                                                     Insurance Program
                                   CG 21 70 01 15    Cap On Losses From Certified Acts of Terrorism
                                   CG 21 76 01 15    Exclusion of Punitive Damages Related to a Certified Act of Terrorism
                                   CG 21 84 01 15    Exclusion of Certified Nuclear, Biological, Chemical or Radiological Acts
                                                     Of Terrorism; Cap On Losses From Certified Act
                                   CG 21 86 12 04    Exclusion - Exterior Insulation and Finish System
                                   CG 21 88 01 15    Conditional Exclusion Of Terrorism Involving Nuclear, Biological Or
                                                     Chemical Terrorism (Relating To Disposition Of Feder
                                   CG 22 33 04 13    Exclusion - Testing or Consulting Errors and Omissions
                                   CG 22 34 04 13    Exclusion - Construction Management Errors and Omissions
                                   CG 22 60 12 07    Limitation of Coverage - Real Estate Operations
                                   CG 22 79 04 13    Exclusion - Contractors - Professional Liability
                                   CG 23 01 04 13    Exclusion - Real Estate Agents or Brokers Errors and Omissions
                                   CG 24 13 04 13    Amendment of Personal and Advertising Injury Definition
                                   CG 24 26 04 13    Amendment of Insured Contract Definition
                                   CG 26 77 12 04    Washington - Fungi or Bacteria Exclusion
ID Forms                           ID 00 03 07 07    Requirement of Allocation Between Covered and Uncovered Damages
                                   ID 00 04 07 07WA General Endorsements
                                   ID 00 06 01 14    Additional Conditions Endorsement
                                   ID 00 07 07 07    Exclusion - Earth Movement
                                   ID 00 08 02 15 WA Washington - Exclusion - Various Excluded Materials

ID DS 02 08 07                                                                                                         Page 1 of 2
             Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 5 of 102


POLICY NUMBER           BIS00019250-03                                              LIST OF FORMS AND ENDORSEMENTS
                                                                                                                ID DS 02 08 07
                                      LISTING OF FORMS AND ENDORSEMENTS FORMING
                                                   A PART OF THIS POLICY
This listing forms a part of the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  FORM NUMBER        TITLE
                                   ID 00 09 07 07   Multiple Causes of Loss
                                   ID 00 14 08 08   Amendment - Exlusion l. Damage to Your Work
                                   ID 00 18 07 07   Exclusion - Global Climate Change
                                   ID 00 24 08 08   Amendment to Section III - Limits of Insurance
                                   ID 00 25 06 15   Changes in Commercial General Liability Policy
                                   ID 00 27 08 09   State Specific Endorsements
                                   ID 00 28 08 09   Exclusion - Non-Compliance With Building Codes
                                   ID 00 29 08 09   Coverage Territory Amendment
                                   ID 00 30 11 08   Minimum Earned Premium
                                   ID 00 33 08 09   Exclusion Of Construction Management And Consulting
                                   ID 00 37 04 13   Blanket Additional Insured
                                   ID 00 43 01 11   Takeover of Unfinished Work
                                   ID 00 44 07 11   Automatic Termination
                                   ID 00 45 09 12   Exclusion - Weather-Related Water Damage or Injury During Work in
                                                    Progress
                                   ID 00 46 01 15   Limitation - Residential Housing
                                   ID 00 47 01 14   Insuring Agreement – Use of Extrinsic Evidence – Duty To Defend or
                                                    Indemnify
                                   ID 00 49 01 14   Premium Audit
                                   ID 00 50 01 14   Underground Utility Location
                                   ID 00 51 01 15   Exclusion - Playground or Sports Equipment
                                   ID 00 52 01 15   Exclusion - Swimming Pool Construction or Maintenance
                                   ID 00 56 06 15   Exclusion of Prior Work of Named Insured Added to the Policy and
                                                    Determination of Further Coverage of First Named Insure
                                   ID 01 02 08 08   Continuous or Progressive Injury and Damage Exclusion
                                   ID 01 48 01 14   Exclusion – Injury to Employees




ID DS 02 08 07                                                                                                         Page 2 of 2
            Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 6 of 102
               BIS00019250-03
POLICY NUMBER BIS00000-01                                                  COMMERCIAL GENERAL LIABILITY
                                                                                          CG DS 01 10 01



          COMMERCIAL GENERAL LIABILITY DECLARATIONS

Developers Surety and Indemnity Company               Choice Insurance, LLC
P.O. Box 19725                                        1715 Market St Ste 100
Irvine, CA 92623
                                                      Kirkland, WA 98033
                                                      Phone Number: (425) 739-6565

NAMED INSURED:           Adams Residential Contracting Inc
DBA:
MAILING ADDRESS:         9616 Roosevelt Way NE
                         Seattle, Washington 98115
POLICY PERIOD:            FROM        06/19/2016       TO     06/19/2017       AT 12:01 A.M. TIME AT
YOUR MAILING ADDRESS SHOWN ABOVE.


BUSINESS DESCRIPTION:            Corporation
   IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
            WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                          LIMITS OF INSURANCE
EACH OCCURRENCE LIMIT                          $ 1,000,000
                                                 300,000
    DAMAGE TO PREMISES
    RENTED TO YOU LIMIT                        $ 100,000
                                                 100 000                      Any one premises
    MEDICAL EXPENSE LIMIT                      $ 5,000                        Any one person
PERSONAL & ADVERTISING INJURY LIMIT              300,000
                                               $ 1,000,000                    Any on person or organization
GENERAL AGGREGATE LIMITS                                                    $ 300,000
                                                                              2,000,000
PRODUCTS/COMPLETED OPERATIONS LIMIT                                         $ 300,000
                                                                              2,000,000

                                  RETROACTIVE DATE (CG 00 02 ONLY)
THIS INSURANCE DOES NOT APPLY TO "BODILY INJURY", "PROPERTY DAMAGE" OR "PERSONAL AND
ADVERTISING INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF ANY, SHOWN BELOW.

RETROACTIVE DATE:                                           NONE
                                   (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES)

                                      DESCRIPTION OF BUSINESS
FORM OF BUSINESS:
       INDIVIDUAL         PARTNERSHIP                        JOINT VENTURE               TRUST
       LIMITED LIABILITY COMPANY      X   ORGANIZATION, INCLUDING A CORPORATION (BUT NOT
                                          INCLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED
                                          LIABILITY COMPANY)
BUSINESS DESCRIPTION:         Corporation




CG DS 01 10 01                            © ISO Properties, Inc., 2000                             Page 1 of 2
              Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 7 of 102
                               ALL PREMISES YOU OWN, RENT OR OCCUPY
LOCATION NUMBER             ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY




                                       CLASSIFICATION AND PREMIUM
                                                            RATE                  ADVANCE PREMIUM
LOC                                 CODE    Premium    Prem/    Products         Prem/       Products
NO.       CLASSIFICATION             NO.      Base      Ops     CompOps           Ops       Comp Ops
WA General Liability                91340r Payroll         Various $0.00
                                                         $0.00
                                                                                 $0.00            $0.00
                                           Subctr.       $0.00
                                                           Various $0.00       $2,919.00        $4,011.00

      Additional Premium Subject to Additional                                                  $1,231.00
                                                                                                        $0.00
      Coverage Selections                                                                               $0.00




                                                              $1,000
                                                   STATE TAX OR OTHER (if applicable)                   $0.00
                                                   TOTAL PREMIUM (SUBJECT TO AUDIT)          $8,161.00 $0.00
PREMIUM SHOWN IS PAYABLE:                          AT INCEPTION                              $8,161.00 $0.00
                                                   AT EACH ANNIVERSARY
                                                   (IF POLICY PERIOD IS MORE THAN ONE YEAR
                                                   AND PREMIUM IS PAID IN ANNUAL INSTALLMENTS)
AUDIT PERIOD (IF APPLICABLE)                     ANNUALLY         SEMI
                                                 ANNUALLY      ANNUALLY      QUARTERLY          MONTHLY
                                          ENDORSEMENTS
                                ENDORSEMENTS ATTACHED TO THIS POLICY
                                             See Form ID DS 02
                       Listing of Forms and Endorsements Forming a Part of This Policy

Warranty ID
Specifications ID
    THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE FORMS
               AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY


Countersigned:                    06/19/2016                  By:
                                    (Date)                                (Authorized Representative)

Page 2 of 2                                                                                  CG DS 01 10 01
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 8 of 102

POLICY NUMBER BIS00000-01
                                                                                                  ID DS 03 08 07


         COMMERCIAL GENERAL LIABILITY CLASSIFICATION
                                       Classification and Premium Extension


Named Insured              Adams Residential Contracting Inc
Policy Number              BIS00000-01
                           BIS00019250-03
Insurance Company           Developers Surety and Indemnity Company
POLICY PERIOD: FROM                06/19/2016          TO      06/19/2017          AT 12:01 A.M. TIME AT

                                      CLASSIFICATION AND PREMIUM
                                                           RATE                        ADVANCE PREMIUM
LOC                                CODE    Premium    Prem/    Products               Prem/       Products
NO.     CLASSIFICATION              NO.      Base      Ops     CompOps                 Ops       Comp Ops
WA  General Liability              91340r Payroll         Various                    $2,919.00    $4,011.00
                                          Subctr.         Various

     Water Damage Sublimit                                    $1,000,000                             $404.00
     Terrorism Coverage                                                                                $0.00
     Insco Dico Contractors License Bond                      Yes                                    -$50.00
     Stop Gap Liability - Washington Only                                                            $184.00




     Manifestation                                            Removed                              $1,213.00
     Continuous & Progressive                                                                       -$520.00




     Property Damage Deductible Per Occurrence                $1,000
    TOTAL PREMIUM                  TOTAL PREMIUM                                                  $8,161.00$0.00

                            BASIS OF PREMIUM
Employee Payroll                                            $156,000          $0

Number of Owners Active in the Field                        1                  0
Limited Payroll per Owner -                                 $17,800
Total Limited Owner Payroll                                 $17,800           $0

Amount Paid to Subcontractors                               $780,000          $0

Leased Employee Cost


ID DS 03 08 07                                                                                        Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 9 of 102



                                                                         IL 00 03 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                            © ISO Properties, Inc., 2007      Page 1 of 1   
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 10 of 102



                                                                                                  IL 01 23 11 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            WASHINGTON CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART

A. The provisions of Paragraph B. are added to all           5. Coverage C – Mortgageholder's Liability under
   Insuring Agreements that set forth a duty to                  the Mortgageholder's Errors And Omissions
   defend under:                                                 Coverage Form.
   1. Section I of the Commercial General Liability,         Paragraph B. also applies to any other provision in
      Commercial Liability Umbrella, Electronic Data         the policy that sets forth a duty to defend.
      Liability, Farm, Liquor Liability, Owners And       B. If we initially defend an insured ("insured") or pay
      Contractors Protective Liability, Pollution            for an insured's ("insured's") defense but later
      Liability,   Products/Completed      Operations        determine that none of the claims ("claims"), for
      Liability,   Product    Withdrawal,     Medical        which we provided a defense or defense costs,
      Professional Liability, Railroad Protective            are covered under this insurance, we have the
      Liability and Underground Storage Tank                 right to reimbursement for the defense costs we
      Coverage Parts, Auto Dealers Coverage Form             have incurred.
      and the Farm Umbrella Liability Policy;
                                                             The right to reimbursement under this provision
   2. Section II under the Auto Dealers, Business            will only apply to the costs we have incurred after
      Auto and Motor Carrier Coverage Forms;                 we notify you in writing that there may not be
   3. Section III under the Auto Dealers and Motor           coverage and that we are reserving our rights to
      Carrier Coverage Forms;                                terminate the defense or the payment of defense
   4. Section A. Coverage under the Legal Liability          costs and to seek reimbursement for defense
      Coverage Form; and                                     costs.




IL 01 23 11 13                      © Insurance Services Office, Inc., 2013                         Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 11 of 102



                                                                                                       IL 01 46 08 10

           WASHINGTON COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

The conditions in this endorsement replace any                   3. We may cancel the Commercial Property
similar conditions in the policy that are less favorable            Coverage Part and the Capital Assets Program
to the insured.                                                     (Output Policy) Coverage Part, if made a part
A. Cancellation                                                     of this policy, by mailing or delivering to the first
                                                                    Named Insured and the first Named Insured's
   1. The first Named Insured shown in the                          agent or broker written notice of cancellation at
      Declarations may cancel this policy by notifying              least five days before the effective date of
      us or the insurance producer in one of the                    cancellation for any structure where two or
      following ways:                                               more of the following conditions exist:
       a. Written notice by mail, fax or e-mail;                     a. Without reasonable explanation, the
       b. Surrender of the policy or binder; or                         structure is unoccupied for more than 60
                                                                        consecutive days, or at least 65% of the
       c. Verbal notice.
                                                                        rental units are unoccupied for more than
       Upon receipt of such notice, we will cancel this                 120 consecutive days, unless the structure
       policy or any binder issued as evidence of                       is maintained for seasonal occupancy or is
       coverage, effective on the later of the following:               under construction or repair;
       a. The date on which notice is received or the                b. Without reasonable explanation, progress
           policy or binder is surrendered; or                          toward completion of permanent repairs to
      b. The date of cancellation requested by the                      the structure has not occurred within 60
           first Named Insured.                                         days after receipt of funds following
                                                                        satisfactory adjustment or adjudication of
   2. We may cancel this policy by mailing or                           loss resulting from a fire;
      delivering to the first Named Insured and the
      first Named Insured's agent or broker written                  c. Because of its physical condition, the
      notice of cancellation, including the actual                      structure is in danger of collapse;
      reason for the cancellation, to the last mailing               d. Because of its physical condition, a
      address known to us, at least:                                    vacation or demolition order has been
       a. 10 days before the effective date of                          issued for the structure, or it has been
          cancellation if we cancel for nonpayment of                   declared unsafe in accordance with
          premium; or                                                   applicable law;
       b. 45 days before the effective date of                       e. Fixed and salvageable items have been
          cancellation if we cancel for any other                       removed from the structure, indicating an
          reason;                                                       intent to vacate the structure;
       except as provided in Paragraphs 3. and 4.                    f. Without reasonable explanation, heat,
       below.                                                           water, sewer and electricity are not
                                                                        furnished for the structure for 60
                                                                        consecutive days; or
                                                                     g. The structure is not maintained in
                                                                        substantial compliance with fire, safety and
                                                                        building codes.




IL 01 46 08 10                         © Insurance Services Office, Inc., 2010                             Page 1 of 4      
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 12 of 102


   4. If:                                                      7. If this policy is cancelled, we will send the first
      a. You are an individual;                                   Named Insured any premium refund due. If we
                                                                  cancel, the refund will be pro rata. If the first
      b. A covered auto you own is of the "private                Named Insured cancels, the refund will be at
           passenger type"; and                                   least 90% of the pro rata refund unless the
      c. The policy does not cover garage,                        following applies:
           automobile sales agency, repair shop,                   a. For Division Two – Equipment Breakdown,
           service station or public parking place                    if the first Named Insured cancels, the
           operations hazards;                                        refund will be at least 75% of the pro rata
      we may cancel the Commercial Automobile                         refund.
      Coverage Part by mailing or delivering to the                b. If:
      first Named Insured and the first Named
      Insured's agent or broker written notice of                    (1) You are an individual;
      cancellation, including the actual reason for                  (2) A covered auto you own is of the
      cancellation, to the last mailing address known                     "private passenger type";
      to us:                                                         (3) The policy does not cover garage,
      a. At least 10 days before the effective date of                    automobile sales agency, repair shop,
           cancellation if we cancel for nonpayment of                    service station or public parking place
           premium; or                                                    operations hazards; and
      b. At least 10 days before the effective date of               (4) The first Named Insured cancels;
           cancellation for any other reason if the                   the refund will be not less than 90% of any
           policy is in effect less than 30 days; or                  unearned portion not exceeding $100, plus
      c. At least 20 days before the effective date of                95% of any unearned portion over $100 but
         cancellation for other than nonpayment if                    not exceeding $500, and not less than 97%
         the policy is in effect 30 days or more; or                  of any unearned portion in excess of $500.
      d. At least 20 days before the effective date of             The cancellation will be effective even if we
         cancellation if the policy is in effect for 60            have not made or offered a refund.
         days or more or is a renewal or continuation          8. If notice is mailed, proof of mailing will be
         policy, and the reason for cancellation is                sufficient proof of notice.
         that your driver's license or that of any
         driver who customarily uses a covered              B. Changes
         "auto" has been suspended or revoked                  The policy contains all the agreements between
         during policy period.                                 you and us concerning the insurance afforded.
   5. We will also mail or deliver to any mortgage             The first Named Insured shown in the Declarations
      holder, pledgee or other person shown in this            is authorized to make changes in the terms of this
      policy to have an interest in any loss which             policy with our consent. This policy's terms can be
      may occur under this policy, at their last               amended or waived only by endorsement issued
      mailing address known to us, written notice of           by us and made a part of this policy.
      cancellation, prior to the effective date of          C. Examination Of Your Books And Records
      cancellation. If cancellation is for reasons other
                                                               We may examine and audit your books and
      than those contained in Paragraph A.3. above,            records as they relate to this policy at any time
      this notice will be the same as that mailed or           during the policy period and up to three years
      delivered to the first Named Insured. If
                                                               afterward.
      cancellation is for a reason contained in
      Paragraph A.3. above, we will mail or deliver         D. Inspection And Surveys
      this notice at least 20 days prior to the effective      1. We have the right to:
      date of cancellation.
                                                                   a. Make inspections and surveys at any time;
   6. Notice of cancellation will state the effective
      date of cancellation. The policy period will end             b. Give you reports on the conditions we find;
      on that date.                                                    and
                                                                   c. Recommend changes.




Page 2 of 4                           © Insurance Services Office, Inc., 2010                        IL 01 46 08 10     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 13 of 102


   2. We are not obligated to make any inspections,         G. Nonrenewal
      surveys, reports or recommendations, and any             1. We may elect not to renew this policy by
      such actions we do undertake relate only to                 mailing or delivering written notice of
      insurability and the premiums to be charged.                nonrenewal,      stating    the    reasons    for
      We do not make safety inspections. We do not                nonrenewal, to the first Named Insured and the
      undertake to perform the duty of any person or              first Named Insured's agent or broker, at their
      organization to provide for the health or safety            last mailing addresses known to us. We will
      of workers or the public. And we do not warrant             also mail to any mortgage holder, pledgee or
      that conditions:                                            other person shown in this policy to have an
      a. Are safe or healthful; or                                interest in any loss which may occur under this
      b. Comply with laws, regulations, codes or                  policy, at their last mailing address known to
          standards.                                              us, written notice of nonrenewal. We will mail
                                                                  or deliver these notices at least 45 days before
   3. Paragraphs 1. and 2. of this condition apply not            the:
      only to us, but also to any rating, advisory, rate
      service or similar organization which makes                 a. Expiration of the policy; or
      insurance inspections, surveys, reports or                  b. Anniversary date of this policy if this policy
      recommendations.                                                 has been written for a term of more than
   4. Paragraph 2. of this condition does not apply to                 one year.
      any      inspections,   surveys,     reports    or           Otherwise, we will renew this policy unless:
      recommendations we may make relative to                      a. The first Named Insured fails to pay the
      certification, under state or municipal statutes,               renewal premium after we have expressed
      ordinances or regulations, of boilers, pressure                 our willingness to renew, including a
      vessels or elevators.                                           statement of the renewal premium, to the
E. Premiums                                                           first Named Insured and the first Named
   The first Named Insured shown in the                               Insured's insurance agent or broker, at least
   Declarations:                                                      20 days before the expiration date;
   1. Is responsible for the payment of all premiums;              b. Other coverage acceptable to the insured
      and                                                              has been procured prior to the expiration
                                                                       date of the policy; or
   2. Will be the payee for any return premiums we
       pay.                                                        c. The policy clearly states that it is not
                                                                       renewable and is for a specific line,
F. Transfer Of Your Rights And Duties Under This                       subclassification, or type of coverage that is
   Policy                                                              not offered on a renewable basis.
   Your rights and duties under this policy may not be          2. If:
   transferred without our written consent except in
   the case of death of an individual Named Insured.               a. You are an individual;
   If you die, your rights and duties will be transferred          b. A covered auto you own is of the "private
   to your legal representative but only while acting                  passenger type"; and
   within the scope of duties as your legal                        c. The policy does not cover garage,
   representative. Until your legal representative is                 automobile sales agency, repair shop,
   appointed, anyone having proper temporary                          service station or public parking place
   custody of your property will have your rights and                 operations hazards;
   duties but only with respect to that property.




IL 01 46 08 10                         © Insurance Services Office, Inc., 2010                          Page 3 of 4     
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 14 of 102


      the following applies to nonrenewal of the                 b. We will not refuse to renew Liability
      Commercial Automobile Coverage Part in                        Coverage or Collision Coverage solely
      place of G.1.:                                                because an "insured" has submitted claims
      a. We may elect not to renew or continue this                 under Comprehensive Coverage or Towing
         policy by mailing or delivering to you and                 And Labor Coverage.
         your agent or broker written notice at least            c. If we fail to mail or deliver proper notice of
         20 days before the end of the policy period,               nonrenewal and you obtain other insurance,
         including the actual reason for nonrenewal.                this policy will end on the effective date of
         If the policy period is more than one year,                that insurance.
         we will have the right not to renew or
         continue it only at an anniversary of its
         original effective date. If we offer to renew
         or continue and you do not accept, this
         policy will terminate at the end of the
         current policy period. Failure to pay the
         required renewal or continuation premium
         when due shall mean that you have not
         accepted our offer.




Page 4 of 4                         © Insurance Services Office, Inc., 2010                       IL 01 46 08 10     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 15 of 102



                                                                                                   IL 01 98 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                              B. Under any Medical Payments Coverage, to
   A. Under any Liability Coverage, to "bodily injury"           expenses incurred with respect to "bodily in-
      or "property damage":                                      jury" resulting from the "hazardous properties"
                                                                 of "nuclear material" and arising out of the op-
     (1) With respect to which an "insured" under                eration of a "nuclear facility" by any person or
          the policy is also an insured under a nu-              organization.
          clear energy liability policy issued by Nu-
          clear Energy Liability Insurance Associa-           C. Under any Liability Coverage, to "bodily injury"
          tion, Mutual Atomic Energy Liability Under-            or "property damage" resulting from "hazard-
          writers, Nuclear Insurance Association of              ous properties" of "nuclear material", if:
          Canada or any of their successors, or                 (1) The "nuclear material" (a) is at any "nuclear
          would be an insured under any such policy                  facility" owned by, or operated by or on be-
          but for its termination upon exhaustion of its             half of, an "insured" or (b) has been dis-
          limit of liability; or                                     charged or dispersed therefrom;
     (2) Resulting from the "hazardous properties"              (2) The "nuclear material" is contained in
          of "nuclear material" and with respect to                  "spent fuel" or "waste" at any time pos-
          which (a) any person or organization is re-                sessed, handled, used, processed, stored,
          quired to maintain financial protection pur-               transported or disposed of, by or on behalf
          suant to the Atomic Energy Act of 1954, or                 of an "insured"; or
          any law amendatory thereof, or (b) the "in-           (3) The "bodily injury" or "property damage"
          sured" is, or had this policy not been issued              arises out of the furnishing by an "insured"
          would be, entitled to indemnity from the                   of services, materials, parts or equipment in
          United States of America, or any agency                    connection with the planning, construction,
          thereof, under any agreement entered into                  maintenance, operation or use of any "nu-
          by the United States of America, or any                    clear facility", but if such facility is located
          agency thereof, with any person or organi-                 within the United States of America, its terri-
          zation.                                                    tories or possessions or Canada, this Ex-
                                                                     clusion (3) applies only to "property dam-
                                                                     age" to such "nuclear facility" and any prop-
                                                                     erty thereat.




IL 01 98 09 08                              ©ISO Properties, Inc., 2007                                Page 1 of 2      
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 16 of 102


2. As used in this endorsement:                               (c) Any equipment or device used for the process-
   "Hazardous properties" includes radioactive, toxic             ing, fabricating or alloying of "special nuclear
   or explosive properties;                                       material" if at any time the total amount of such
                                                                  material in the custody of the "insured" at the
   "Nuclear material" means "source material", "Spe-              premises where such equipment or device is
   cial nuclear material" or "by-product material";               located consists of or contains more than 25
   "Source material", "special nuclear material", and             grams of plutonium or uranium 233 or any
   "by-product material" have the meanings given                  combination thereof, or more than 250 grams
   them in the Atomic Energy Act of 1954 or in any                of uranium 235;
   law amendatory thereof;                                    (d) Any structure, basin, excavation, premises or
    "Spent fuel" means any fuel element or fuel com-              place prepared or used for the storage or dis-
    ponent, solid or liquid, which has been used or ex-           posal of "waste";
    posed to radiation in a "nuclear reactor";             and includes the site on which any of the foregoing is
"Waste" means any waste material (a) containing "by-       located, all operations conducted on such site and all
product material" other than the tailings or wastes        premises used for such operations;
produced by the extraction or concentration of ura-        "Nuclear reactor" means any apparatus designed or
nium or thorium from any ore processed primarily for       used to sustain nuclear fission in a self-supporting
its "source material" content, and (b) resulting from      chain reaction or to contain a critical mass of fission-
the operation by any person or organization of any         able material;
"nuclear facility" included under the first two para-
graphs of the definition of "nuclear facility".            "Property damage" includes all forms of radioactive
                                                           contamination of property.
"Nuclear facility" means:
  (a) Any "nuclear reactor";
  (b) Any equipment or device designed or used for
      (1) separating the isotopes of uranium or plu-
      tonium, (2) processing or utilizing "spent fuel",
      or (3) handling, processing or packaging
      "waste";




Page 2 of 2                                 ©ISO Properties, Inc., 2007                            IL 01 98 09 08     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 17 of 102


POLICY NUMBER: BIS00019250-03
                                                                                                  IL 09 85 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts) $
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses      85%     Year: 2015
 Federal share of terrorism losses      84%     Year: 2016
 Federal share of terrorism losses      83%     Year: 2017
 Federal share of terrorism losses      82%     Year: 2018
 Federal share of terrorism losses      81%     Year: 2019
 Federal share of terrorism losses      80%     Year: 2020
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 18 of 102


B. Disclosure Of Federal Participation In Payment         C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                       Terrorism Losses
   The United States Government, Department of the           If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses            acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal            Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of         have met our insurer deductible under the
   the Schedule of this endorsement or in the policy         Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such       liable for the payment of any portion of the amount
   insured losses that exceeds the applicable insurer        of such losses that exceeds $100 billion, and in
   retention. However, if aggregate insured losses           such case insured losses up to that amount are
   attributable to terrorist acts certified under the        subject to pro rata allocation in accordance with
   Terrorism Risk Insurance Act exceed $100 billion          procedures established by the Secretary of the
   in a calendar year, the Treasury shall not make           Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                          © Insurance Services Office, Inc., 2015                      IL 09 85 01 15
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 19 of 102



                                                                                               IL N 142 06 06

                     WASHINGTON FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits.




IL N 142 06 06                           © ISO Properties, Inc., 2006                              Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 20 of 102


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
Other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                     or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I – COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
                                                                 occurred by any insured listed under
1. Insuring Agreement
                                                                 Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"            includes any continuation, change or
      to which this insurance applies. We will have              resumption of that "bodily injury" or "property
      the right and duty to defend the insured against           damage" after the end of the policy period.
      any "suit" seeking those damages. However,
      we will have no duty to defend the insured              d. "Bodily injury" or "property damage" will be
      against any "suit" seeking damages for "bodily             deemed to have been known to have occurred
      injury" or "property damage" to which this                 at the earliest time when any insured listed
                                                                 under Paragraph 1. of Section II – Who Is An
      insurance does not apply. We may, at our
      discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
      settle any claim or "suit" that may result. But:           give or receive notice of an "occurrence" or
                                                                 claim:
      (1) The amount we will pay for damages is
          limited as described in Section III – Limits           (1) Reports all, or any part, of the "bodily injury"
          Of Insurance; and                                          or "property damage" to us or any other
                                                                     insurer;
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of                   (2) Receives a written or verbal demand or
                                                                     claim for damages because of the "bodily
          insurance in the payment of judgments or
          settlements under Coverages A or B or                      injury" or "property damage"; or
          medical expenses under Coverage C.                     (3) Becomes aware by any other means that
                                                                     "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
                                                                     occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                 resulting at any time from the "bodily injury".
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 21 of 102



2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                       training or monitoring of others by that
      or intended from the standpoint of the insured.                     insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing       or    failing  to    provide
      protect persons or property.                                        transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
          of the contract or agreement; or                        selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,          disability    benefits    or
        (a) Liability to such party for, or for the cost          unemployment compensation law or any
              of, that party's defense has also been              similar law.
              assumed in the same "insured contract";
              and                                              e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
              expenses are for defense of that party             (1) An "employee" of the insured arising out of
              against a civil or alternative dispute                  and in the course of:
              resolution proceeding in which damages                 (a) Employment by the insured; or
              to which this insurance applies are
              alleged.                                               (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of           This exclusion applies whether the insured
         any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a               capacity and to any obligation to share
         person under the legal drinking age or                   damages with or repay someone else who
         under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating            This exclusion does not apply to liability
         to the sale, gift, distribution or use of                assumed by the insured under an "insured
         alcoholic beverages.                                     contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 22 of 102



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened                      or subcontractors working directly or
         discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
         release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
        (a) At or from any premises, site or location                  or location in connection with such
            which is or was at any time owned or                       operations by such insured, contractor
            occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
            insured. However, this subparagraph                        subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke,                               lubricants or other operating fluids
                fumes, vapor or soot produced by or                         which are needed to perform the
                originating from equipment that is                          normal electrical, hydraulic or
                used to heat, cool or dehumidify the                        mechanical functions necessary for
                building, or equipment that is used to                      the operation of "mobile equipment"
                heat water for personal use, by the                         or its parts, if such fuels, lubricants
                building's occupants or their guests;                       or other operating fluids escape from
           (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                for which you may be held liable, if                        or receive them. This exception does
                you are a contractor and the owner                          not apply if the "bodily injury" or
                or lessee of such premises, site or                         "property damage" arises out of the
                location has been added to your                             intentional discharge, dispersal or
                policy as an additional insured with                        release of the fuels, lubricants or
                respect to your ongoing operations                          other operating fluids, or if such
                performed for that additional insured                       fuels, lubricants or other operating
                at that premises, site or location and                      fluids are brought on or to the
                such premises, site or location is not                      premises, site or location with the
                and never was owned or occupied                             intent that they be discharged,
                by, or rented or loaned to, any                             dispersed or released as part of the
                insured, other than that additional                         operations being performed by such
                insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
        (b) At or from any premises, site or location                       fumes or vapors from materials
             which is or was at any time used by or                         brought into that building in
                                                                            connection with operations being
             for any insured or others for the
             handling, storage, disposal, processing                        performed by you or on your behalf
             or treatment of waste;                                         by a contractor or subcontractor; or
                                                                      (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
                                                                            arising out of heat, smoke or fumes
            transported, handled, stored, treated,
            disposed of, or processed as waste by                           from a "hostile fire".
            or for:                                                (e) At or from any premises, site or location
                                                                        on which any insured or any contractors
            (i) Any insured; or
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 3 of 16
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 23 of 102



     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
        (a) Request, demand, order or statutory or                    (a) The operation of machinery or
            regulatory requirement that any insured                       equipment that is attached to, or part of,
            or others test for, monitor, clean up,                        a land vehicle that would qualify under
            remove, contain, treat, detoxify or                           the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                      were not subject to a compulsory or
            assess the effects of, "pollutants"; or                       financial responsibility law or other
        (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
            governmental authority for damages                            licensed or principally garaged; or
            because of testing for, monitoring,                       (b) The operation of any of the machinery
            cleaning up, removing, containing,                            or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                  f.(3) of the definition of "mobile
            any way responding to, or assessing the                       equipment".
            effects of, "pollutants".                          h. Mobile Equipment
         However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
         liability for damages because of "property               of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                         loaned to any insured; or
         governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          i. War
      watercraft owned or operated by or rented or                 "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring,                          actual or expected attack, by any
      employment, training or monitoring of others by                 government, sovereign or other authority
      that insured, if the "occurrence" which caused
                                                                      using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                 (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                power, or action taken by governmental
      watercraft that is owned or operated by or                      authority in hindering or defending against
      rented or loaned to any insured.                                any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair,     replacement,       enhancement,
        (b) Not being used to carry persons or                        restoration or maintenance of such property
             property for a charge;                                   for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                    injury to a person or damage to another's
         to, premises you own or rent, provided the                   property;
         "auto" is not owned by or rented or loaned               (2) Premises you sell, give away or abandon, if
         to you or the insured;                                       the "property damage" arises out of any
     (4) Liability assumed under any "insured                         part of those premises;
         contract" for the ownership, maintenance or              (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 24 of 102



     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
         control of the insured;                                   of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
         which you or any contractors or                           "your work" after it has been put to its intended
         subcontractors working directly or indirectly             use.
         on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                 Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.
                                                                   "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed               p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                   or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.                                     means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,               (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                       any amendment of or addition to such law,
         agreement in accordance with its terms.                       including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16
            Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 25 of 102



      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of
                                                                    material, if done by or at the direction of the
   Insurance.                                                       insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                            c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement                                               oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to           d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
                                                                    agreement. This exclusion does not apply to
       any claim or "suit" that may result. But:
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                  f. Breach Of Contract
     (2) Our right and duty to defend end when we
          have used up the applicable limit of                       "Personal and advertising injury" arising out of
          insurance in the payment of judgments or                   a breach of contract, except an implied
          settlements under Coverages A or B or                      contract to use another's advertising idea in
                                                                     your "advertisement".
          medical expenses under Coverage C.
      No other obligation or liability to pay sums or            g. Quality Or Performance Of Goods – Failure
      perform acts or services is covered unless                    To Conform To Statements
      explicitly provided for under Supplementary                   "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                                 the failure of goods, products or services to
                                                                    conform with any statement of quality or
   b. This insurance applies to "personal and
      advertising injury" caused by an offense arising              performance made in your "advertisement".
      out of your business but only if the offense was           h. Wrong Description Of Prices
      committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
      policy period.                                                the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 26 of 102



   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                        regulatory requirement that any insured or
      trademark, trade secret or other intellectual                 others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include             any way respond to, or assess the effects
      the use of another's advertising idea in your                 of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                     governmental authority for damages
      infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                             up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
      Businesses                                                    responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                         (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                    (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to                (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                and their amendments and additions, that
     the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                       dissemination,     disposal,       collecting,
     escape of "pollutants" at any time.                             recording,      sending,        transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 27 of 102



COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
         (c) The injured person submits to                  SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                     because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
          accident;                                                the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
          dental    services,  including  prosthetic           c. The cost of bonds to release attachments, but
          devices; and                                             only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,            limit of insurance. We do not have to furnish
          professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
                                                                   day because of time off from work.
      To any insured, except "volunteer workers".
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 28 of 102



   g. All interest on the full amount of any judgment            So long as the above conditions are met,
       that accrues after entry of the judgment and              attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                   that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that          incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.              incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                 and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies to such liability                   insurance in the payment of judgments or
       assumed by the insured;                                   settlements or the conditions set forth above, or
                                                                 the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                 Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                   insureds, but only with respect to the conduct
      no conflict appears to exist between the                       of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
      conduct and control the defense of that                        respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
   f. The indemnitee:                                                managers are insureds, but only with respect
     (1) Agrees in writing to:                                       to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                   venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                    are insureds, but only with respect to their
             demands, notices, summonses or legal
             papers received in connection with the                 duties as your officers or directors. Your
             "suit";                                                stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
             is available to the indemnitee; and                 e. A trust, you are an insured. Your trustees are
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 9 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 29 of 102



2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while               b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct              "property damage" that occurred before you
             of your business;                                     acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                       advertising injury" arising out of an offense
             "volunteer worker" as a consequence of                committed before you acquired or formed the
             Paragraph (1)(a) above;                               organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or                               SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
             failing to provide professional health             and the rules below fix the most we will pay
             care services.
                                                                regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 30 of 102



3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                            (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                            demands, notices, summonses or legal
                                                                    papers received in connection with the
    because of all "bodily injury" and "property                    claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                      information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                     settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                 the "suit"; and
    while rented to you or temporarily occupied by you          (4) Assist us, upon our request, in the
    with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
    Expense Limit is the most we will pay under                       to the insured because of injury or damage
    Coverage C for all medical expenses because of                    to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 31 of 102



4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                      insured amounts under all that other
      any of the other insurance is also primary.                           insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                              with any other insurance that is not
      Paragraph c. below.                                               described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
        (a) Any of the other insurance, whether                         Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first.
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner;                                        contribution by equal shares, we will contribute
           (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                 to cover your liability as a tenant for           share is based on the ratio of its applicable
                 "property damage" to premises                     limit of insurance to the total applicable limits of
                 rented to you or temporarily                      insurance of all insurers.
                 occupied by you with permission of          5. Premium Audit
                 the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                  Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the products and                      on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the policy period is greater
              have been added as an additional                     than the earned premium, we will return the
              insured.                                             excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
            Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 32 of 102



   b. Those     statements      are     based    upon            However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of             (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                         the territory described in Paragraph a.
   Part, those rights are transferred to us. The                        above;
   insured must do nothing after loss to impair them.              (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                     the territory described in Paragraph a.
   transfer those rights to us and help us enforce                      above, but is away for a short time on your
   them.                                                                business; or
9. When We Do Not Renew                                            (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                     that take place through the Internet or
   will mail or deliver to the first Named Insured                      similar electronic means of communication;
   shown in the Declarations written notice of the                  provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                      damages is determined in a "suit" on the
   expiration date.                                                 merits, in the territory described in Paragraph
   If notice is mailed, proof of mailing will be sufficient         a. above or in a settlement we agree to.
   proof of notice.                                           5. "Employee"      includes    a   "leased    worker".
SECTION V – DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic           uncontrollable or breaks out from where it was
       means of communication; and                               intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
       site that is about your goods, products or                than "your product" or "your work", that cannot be
       services for the purposes of attracting                   used or is less useful because:
       customers or supporters is considered an                  a. It incorporates "your product" or "your work"
       advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                     deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                or agreement;
       any attached machinery or equipment; or                   if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or             "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is             terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 33 of 102



9. "Insured contract" means:                                 10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,               a labor leasing firm under an agreement between
       that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                   related to the conduct of your business. "Leased
       organization for damage by fire to premises               worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by        11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                property:
       "insured contract";                                       a. After it is moved from the place where it is
   b. A sidetrack agreement;                                         accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                   watercraft or "auto";
      connection with construction or demolition                 b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;                 "auto"; or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection                 watercraft or "auto" to the place where it is
      with work for a municipality;                                  finally delivered;
   e. An elevator maintenance agreement;                         but "loading or unloading" does not include the
   f. That part of any other contract or agreement               movement of property by means of a mechanical
      pertaining to your business (including an                  device, other than a hand truck, that is not
      indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under          12. "Mobile equipment" means any of the following
      which you assume the tort liability of another             types of land vehicles, including any attached
      party to pay for "bodily injury" or "property              machinery or equipment:
      damage" to a third person or organization. Tort           a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed            vehicles designed for use principally off public
      by law in the absence of any contract or                     roads;
      agreement.
                                                                b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any               premises you own or rent;
      contract or agreement:
                                                                c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within            maintained primarily to provide mobility to
          50 feet of any railroad property and                     permanently mounted:
          affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                     drills; or
          crossing;
                                                                  (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                    such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:
                                                                e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
             prepare or approve, maps, shop                        maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                 permanently attached equipment of the
             field orders, change orders or drawings               following types:
             and specifications; or                               (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                     including spraying, welding, building
             failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
             cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                   raise or lower workers;
         an injury or damage arising out of the
                                                                 f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render
                                                                    or d. above maintained primarily for purposes
         professional services, including those listed              other than the transportation of persons or
         in (2) above and supervisory, inspection,                  cargo.
         architectural or engineering activities.




Page 14 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 34 of 102



      However, self-propelled vehicles with the             16. "Products-completed operations hazard":
      following types of permanently attached                   a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
              or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                          contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding, building                      (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                     job site has been completed if your
          and well servicing equipment.                                   contract calls for work at more than one
                                                                          job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
    or financial responsibility law or other motor                        site has been put to its intended use by
    vehicle insurance law where it is licensed or                         any person or organization other than
    principally garaged. Land vehicles subject to a                       another contractor or subcontractor
    compulsory or financial responsibility law or other                   working on the same project.
    motor vehicle insurance law are considered                        Work that may need service, maintenance,
    "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out         (1) The transportation of property, unless the
    of one or more of the following offenses:                        injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                      or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
    b. Malicious prosecution;                                        "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,              insured;
        or invasion of the right of private occupancy of          (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                    equipment or abandoned or unused
        occupies, committed by or on behalf of its                    materials; or
        owner, landlord or lessor;
                                                                  (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
      material that slanders or libels a person or                    a policy Schedule, states that products-
      organization or disparages a person's or                        completed operations are subject to the
      organization's goods, products or services;                     General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
   f. The use of another's advertising idea in your                such loss of use shall be deemed to occur at
      "advertisement"; or                                          the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 15 of 16
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 35 of 102



    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;
                                                                       your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                        connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
      (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
          (a) You;
          (b) Others trading under your name; or
          (c) A person or organization whose
               business or assets you have acquired;
               and
      (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 36 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 00 68 05 09

      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec-          B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I – Coverage A – Bodily Injury And Prop-               tion I – Coverage B – Personal And Advertising
   erty Damage Liability is replaced by the follow-            Injury Liability is replaced by the following:
   ing:                                                        2. Exclusions
   2. Exclusions                                                   This insurance does not apply to:
       This insurance does not apply to:                           p. Recording And Distribution Of Material
       q. Recording And Distribution Of Material                       Or Information In Violation Of Law
           Or Information In Violation Of Law                          "Personal and advertising injury" arising di-
         "Bodily injury" or "property damage" arising                  rectly or indirectly out of any action or omis-
         directly or indirectly out of any action or                   sion that violates or is alleged to violate:
         omission that violates or is alleged to vio-                 (1) The Telephone Consumer Protection
         late:                                                            Act (TCPA), including any amendment
         (1) The Telephone Consumer Protection                            of or addition to such law;
             Act (TCPA), including any amendment                      (2) The CAN-SPAM Act of 2003, including
             of or addition to such law;                                  any amendment of or addition to such
         (2) The CAN-SPAM Act of 2003, including                          law;
             any amendment of or addition to such                     (3) The Fair Credit Reporting Act (FCRA),
             law;                                                         and any amendment of or addition to
         (3) The Fair Credit Reporting Act (FCRA),                        such law, including the Fair and Accu-
             and any amendment of or addition to                          rate Credit Transaction Act (FACTA); or
             such law, including the Fair and Accu-                   (4) Any federal, state or local statute, ordi-
             rate Credit Transaction Act (FACTA); or                      nance or regulation, other than the
         (4) Any federal, state or local statute, ordi-                   TCPA, CAN-SPAM Act of 2003 or
             nance or regulation, other than the                          FCRA and their amendments and addi-
             TCPA, CAN-SPAM Act of 2003 or                                tions, that addresses, prohibits, or limits
             FCRA and their amendments and addi-                          the printing, dissemination, disposal,
             tions, that addresses, prohibits, or limits                  collecting, recording, sending, transmit-
             the printing, dissemination, disposal,                       ting, communicating or distribution of
             collecting, recording, sending, transmit-                    material or information.
             ting, communicating or distribution of
             material or information.




CG 00 68 05 09                        © Insurance Services Office, Inc., 2008                           Page 1 of 1      
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 37 of 102


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 01 81 05 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                WASHINGTON CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion e. of Coverage A – Bodily Injury And             With respect to "employees" of the insured whose
   Property Damage Liability (Section I – Coverages)          employment is subject to the Industrial Insurance
   applies only to "bodily injury" to any "employee" of       Act of Washington, the reference to "volunteer
   the insured whose employment is not subject to             workers" is removed from Paragraph 2.(a) of Sec-
   the Industrial Insurance Act of Washington (Wash-          tion II – Who Is An Insured and Paragraph
   ington Revised Code Title 51).                             2.a.(1) of Section II is replaced with the following:
   With respect to "bodily injury" to "employees" of          2. Each of the following is also an insured:
   the insured whose employment is subject to the                 a. Your "employees", other than either your
   Industrial Insurance Act of Washington, Exclusion                 "executive officers" (if you are an organiza-
   e. is replaced with the following:                                tion other than a partnership, joint venture
   This insurance does not apply to:                                 or limited liability company) or your manag-
   1. "Bodily injury" to an "employee" of the insured                ers (if you are a limited liability company),
       arising out of and in the course of:                          but only for acts within the scope of their
                                                                     employment by you or while performing du-
       a. Employment by the insured; or                              ties related to the conduct of your business.
       b. Performing duties related to the conduct of                However, none of these "employees" is an
           the insured's business; or                                insured for:
   2. Any obligation to share damages with or repay                 (1) "Bodily injury" or "personal and advertis-
       someone else who must pay damages be-                              ing injury":
       cause of the injury.                                              (a) To you, to your partners or members
   This exclusion does not apply to liability assumed                         (if you are a partnership or joint ven-
   by the insured under an "insured contract".                                ture), to your members (if you are a
                                                                              limited liability company), or to a co-
B. Paragraphs 2.a.(1)(a), (b) and (c) of Section II –
                                                                              "employee" while that co-"employee"
   Who Is An Insured apply only to "employees" of
   the insured whose employment is not subject to                             is either in the course of his or her
   the Industrial Insurance Act of Washington (Wash-                          employment or performing duties re-
                                                                              lated to the conduct of your busi-
   ington Revised Code Title 51).
                                                                              ness;
                                                                        (b) For which there is any obligation to
                                                                              share damages with or repay some-
                                                                              one else who must pay damages
                                                                              because of the injury described in
                                                                              Paragraph (1)(a) above; or
                                                                         (c) Arising out of his or her providing or
                                                                              failing to provide professional health
                                                                              care services.




CG 01 81 05 08                             © ISO Properties, Inc., 2007                                Page 1 of 1      
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 38 of 102


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 01 97 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     WASHINGTON CHANGES – EMPLOYMENT-RELATED
               PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,       B. The following exclusion is added to Paragraph 2.,
   Exclusions of Coverage A – Bodily Injury And               Exclusions of Coverage B – Personal And Ad-
   Property Damage Liability (Section I – Cover-              vertising Injury Liability (Section I – Cover-
   ages):                                                     ages):
   This insurance does not apply to:                          This insurance does not apply to:
   "Bodily injury" to:                                        "Personal and advertising injury" to:
   1. A person arising out of any:                            1. A person arising out of any:
      a. Refusal to employ that person;                          a. Refusal to employ that person;
      b. Termination of that person's employment;                b. Termination of that person's employment;
          or                                                         or
      c. Employment-related practices, policies,                 c. Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                 acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,                tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                  defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                   crimination or malicious prosecution di-
          rected at that person; or                                  rected at that person; or
   2. The spouse, child, parent, brother or sister of         2. The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"            that person as a consequence of "personal and
      to that person at whom any of the employment-              advertising injury" to that person at whom any
      related practices described in Paragraphs a.,              of the employment-related practices described
      b. and c. above is directed.                               in Paragraphs a., b. and c. above is directed.
   This exclusion applies:                                    This exclusion applies:
   1. Whether the injury-causing event described in           1. Whether the injury-causing event described in
      Paragraphs a., b. or c. above occurs before                Paragraphs a., b. or c. above occurs before
      employment, during employment or after em-                 employment, during employment or after em-
      ployment of that person;                                   ployment of that person;
   2. Whether the insured may be liable as an em-             2. Whether the insured may be liable as an em-
      ployer or in any other capacity; and                       ployer or in any other capacity; and
   3. To any obligation to share damages with or               3. To any obligation to share damages with or
       repay someone else who must pay damages                     repay someone else who must pay damages
       because of the injury.                                      because of the injury.
   However, Paragraphs 1.a. and 2. of this exclusion           However, Paragraphs 1.a. and 2. of this exclusion
   do not apply if such "bodily injury" is sustained by        do not apply if such "personal and advertising in-
   any "employee" of the insured whose employment              jury" is sustained by any "employee" of the insured
   is subject to the Industrial Insurance Act of Wash-         whose employment is subject to the Industrial In-
   ington (Washington Revised Code Title 51).                  surance Act of Washington (Washington Revised
                                                               Code Title 51).




CG 01 97 12 07                             © ISO Properties, Inc., 2006                              Page 1 of 1     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 39 of 102


POLICY NUMBER: BIS00019250-03                                              COMMERCIAL GENERAL LIABILITY
                                                                                          CG 03 00 01 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                    SCHEDULE
     Coverage                                                            Amount and Basis of Deductible
                                                                       PER CLAIM or PER OCCURRENCE
     Bodily Injury Liability                                           $               $
              OR
     Property Damage Liability                                         $                  $1,000
              OR
     Bodily Injury Liability and/or                                    $                  $
     Property Damage Liability Combined

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
limitation is entered, the deductibles apply to damages for all "bodily injury" and "property damage", however
caused):




A. Our obligation under the Bodily Injury Liability and           b. Under Property Damage Liability Coverage,
   Property Damage Liability Coverages to pay dam-                     to all damages sustained by any one per-
   ages on your behalf applies only to the amount of                   son because of "property damage"; or
   damages in excess of any deductible amounts                    c. Under Bodily Injury Liability and/or Property
   stated in the Schedule above as applicable to                       Damage Liability Coverage Combined, to
   such coverages.                                                     all damages sustained by any one person
B. You may select a deductible amount on either a                      because of:
   per claim or a per "occurrence" basis. Your se-                    (1) "Bodily injury";
   lected deductible applies to the coverage option
   and to the basis of the deductible indicated by the                (2) "Property damage"; or
   placement of the deductible amount in the Sche-                    (3) "Bodily injury" and "property damage"
   dule above. The deductible amount stated in the                         combined
   Schedule above applies as follows:
                                                                  as the result of any one "occurrence".
   1. PER CLAIM BASIS. If the deductible amount
                                                                  If damages are claimed for care, loss of servic-
       indicated in the Schedule above is on a per
                                                                  es or death resulting at any time from "bodily
       claim basis, that deductible applies as follows:
                                                                  injury", a separate deductible amount will be
       a. Under Bodily Injury Liability Coverage, to all          applied to each person making a claim for such
           damages sustained by any one person be-                damages.
           cause of "bodily injury";
                                                                  With respect to "property damage", person in-
                                                                  cludes an organization.




CG 03 00 01 96                   Copyright, Insurance Services Office, Inc., 1994                    Page 1 of 2     
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 40 of 102


   2. PER OCCURRENCE BASIS. If the deductible              C. The terms of this insurance, including those with
      amount indicated in the Schedule above is on            respect to:
      a "per occurrence" basis, that deductible               1. Our right and duty to defend the insured
      amount applies as follows:                                  against any "suits" seeking those damages;
      a. Under Bodily Injury Liability Coverage, to all           and
          damages because of "bodily injury";                 2. Your duties in the event of an "occurrence",
      b. Under Property Damage Liability Coverage,                claim, or "suit"
          to all damages because of "property dam-            apply irrespective of the application of the deduct-
          age"; or                                            ible amount.
      c. Under Bodily Injury Liability and/or Property     D. We may pay any part or all of the deductible
          Damage Liability Coverage Combined, to              amount to effect settlement of any claim or "suit"
          all damages because of:                             and, upon notification of the action taken, you shall
         (1) "Bodily injury";                                 promptly reimburse us for such part of the deduct-
         (2) "Property damage"; or                            ible amount as has been paid by us.
         (3) "Bodily injury" and "property damage"
              combined
      as the result of any one "occurrence", regard-
      less of the number of persons or organizations
      who sustain damages because of that "occur-
      rence".




Page 2 of 2                     Copyright, Insurance Services Office, Inc., 1994                  CG 03 00 01 96      
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 41 of 102


POLICY NUMBER: BIS00019250-03                                              COMMERCIAL GENERAL LIABILITY
                                                                                          CG 04 42 11 03

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        STOP GAP – EMPLOYERS LIABILITY COVERAGE
              ENDORSEMENT – WASHINGTON
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                   SCHEDULE

Limits Of Insurance
Bodily Injury By Accident    $   1,000,000               Each Accident
Bodily Injury By Disease     $   1,000,000               Aggregate Limit
Bodily Injury By Disease     $   1,000,000               Each Employee




(If no entry appears above, the information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)


A. The following is added to Section I – Cover-                        No other obligation or liability to pay sums
   ages:                                                               or perform acts or services is covered
   COVERAGE – STOP GAP – EMPLOYERS                                     unless explicitly provided for under Sup-
   LIABILITY                                                           plementary Payments.
   1. Insuring Agreement                                            b. This insurance applies to "bodily injury by
                                                                       accident" or "bodily injury by disease" only
      a. We will pay those sums that the insured                       if:
         becomes legally obligated by Washington
         Law to pay as damages because of "bodily                     (1) The:
         injury by accident" or "bodily injury by dis-                     (a) "Bodily injury by accident" or "bodily
         ease" to your "employee" to which this in-                            injury by disease" takes place in the
         surance applies. We will have the right                               "coverage territory";
         and duty to defend the insured against any                        (b) "Bodily injury by accident" or "bodily
         "suit" seeking those damages. However,                                injury by disease" arises out of and
         we will have no duty to defend the insured                            in the course of the injured "em-
         against any "suit" seeking damages to                                 ployee's" employment by you; and
         which this insurance does not apply. We
         may, at our discretion, investigate any ac-                       (c) "Employee", at the time of the in-
         cident and settle any claim or "suit" that                            jury, was covered under a worker's
         may result. But:                                                      compensation policy and subject to
                                                                               a "workers compensation law" of
         (1) The amount we will pay for damages is                             Washington; and
             limited as described in Section III –
             Limits Of Insurance; and                                 (2) The:
         (2) Our right and duty to defend end when                         (a) "Bodily injury by accident" is caused
             we have used up the applicable limit of                           by an accident that occurs during
             insurance in the payment of judgments                             the policy period; or
             or settlements under this coverage.




CG 04 42 11 03                             © ISO Properties, Inc., 2003                                 Page 1 of 4     !
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 42 of 102



              (b) "Bodily injury by disease" is caused               c. Statutory Obligations
                  by or aggravated by conditions of                     Any obligation of the insured under a
                  employment by you and the injured                     workers' compensation, disability benefits
                  "employee's" last day of last expo-                   or unemployment compensation law or
                  sure to the conditions causing or                     any similar law.
                  aggravating such "bodily injury by
                  disease" occurs during the policy                  d. Contractual Liability
                  period.                                               Liability assumed by you under any con-
      c. The damages we will pay, where recovery                        tract or agreement.
         is permitted by law, include damages:                       e. Violation Of Law
        (1) For:                                                        "Bodily injury by accident" or "bodily injury
              (a) Which you are liable to a third party                 by disease" suffered or caused by any
                  by reason of a claim or "suit"                        employee while employed in violation of
                  against you by that third party to re-                law with your actual knowledge or the ac-
                  cover the damages claimed against                     tual knowledge of any of your "executive
                  such third party as a result of injury                officers".
                  to your "employee";                                f. Termination, Coercion Or
              (b) Care and loss of services; and                        Discrimination
              (c) Consequential "bodily injury by                       Damages arising out of coercion, criticism,
                  accident" or "bodily injury by dis-                   demotion, evaluation, reassignment, disci-
                  ease" to a spouse, child, parent,                     pline, defamation, harassment, humilia-
                  brother or sister of the injured "em-                 tion, discrimination against or termination
                  ployee";                                              of any "employee", or arising out of other
                                                                        employment or personnel decisions con-
              provided that these damages are the                       cerning the insured.
              direct consequence of "bodily injury by
              accident" or "bodily injury by disease"                g. Failure To Comply With "Workers
              that arises out of and in the course of                   Compensation Law"
              the injured "employee's" employment                       "Bodily injury by accident" or "bodily injury
              by you; and                                               by disease" to an "employee" when you
        (2) Because of "bodily injury by accident"                      are:
            or "bodily injury by disease" to your                      (1) Deprived of common law defenses; or
            "employee" that arises out of and in the                   (2) Otherwise subject to penalty;
            course of employment, claimed against
            you in a capacity other than as em-                         because of your failure to secure your ob-
            ployer.                                                     ligations or other failure to comply with any
                                                                        "workers compensation law".
   2. Exclusions
                                                                     h. Violation Of Age Laws Or Employment
      This insurance does not apply to:                                 Of Minors
      a. Intentional Injury                                             "Bodily injury by accident" or "bodily injury
         "Bodily injury by accident" or "bodily injury                  by disease" suffered or caused by any
         by disease" intentionally caused or aggra-                     person:
         vated by you, or "bodily injury by accident"                  (1) Knowingly employed by you in violation
         or "bodily injury by disease" resulting from                      of any law as to age; or
         an act which is determined to have been
         committed by you if it was reasonable to                      (2) Under the age of 14 years, regardless
         believe that an injury is substantially cer-                      of any such law.
         tain to occur.                                               i. Federal Laws
      b. Fines Or Penalties                                             Any premium, assessment, penalty, fine,
         Any assessment, penalty, or fine levied by                     benefit, liability or other obligation imposed
         any regulatory inspection agency or au-                        by or granted pursuant to:
         thority.                                                      (1) The Federal Employer's Liability Act
                                                                           (45 USC Section 51-60);
                                                                       (2) The Non-appropriated Fund Instrumen-
                                                                           talities Act (5 USC Sections 8171-
                                                                           8173);



Page 2 of 4                                  © ISO Properties, Inc., 2003                           CG 04 42 11 03       !
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 43 of 102



         (3) The Longshore and Harbor Workers'                      No person or organization is an insured with
             Compensation Act (33 USC Sections                      respect to the conduct of any current or past
             910-950);                                              partnership, joint venture or limited liability
         (4) The Outer Continental Shelf Lands Act                  company that is not shown as a Named In-
             (43 USC Section 1331-1356);                            sured in the Declarations.
         (5) The Defense Base Act (42 USC Sec-               D. For the purposes of this endorsement, Section III
             tions 1651-1654);                                  – Limits Of Insurance, is replaced by the follow-
                                                                ing:
         (6) The Federal Coal Mine Health and
             Safety Act of 1969 (30 USC Sections                 1. The Limits of Insurance shown in the Sched-
             901-942);                                              ule of this endorsement and the rules below
                                                                    fix the most we will pay regardless of the
         (7) The Migrant and Seasonal Agricultural                  number of:
             Worker Protection Act (29 USC Sec-
             tions 1801-1872);                                      a. Insureds;
         (8) Any other workers compensation,                        b. Claims made or "suits" brought; or
             unemployment compensation or dis-                      c. Persons or organizations making claims or
             ability laws or any similar law; or                       bringing "suits".
         (9) Any subsequent amendments to the                    2. The "Bodily Injury By Accident" – Each Acci-
             laws listed above.                                     dent Limit shown in the Schedule of this en-
       j. Punitive Damages                                          dorsement is the most we will pay for all dam-
                                                                    ages covered by this insurance because of
          Multiple, exemplary or punitive damages.                  "bodily injury by accident" to one or more
      k. Crew Members                                               "employees" in any one accident.
          "Bodily injury by accident" or "bodily injury          3. The "Bodily Injury By Disease" – Aggregate
          by disease" to a master or member of the                  Limit shown in the Schedule of this endorse-
          crew of any vessel or any member of the                   ment is the most we will pay for all damages
          flying crew of an aircraft.                               covered by this insurance and arising out of
B. The Supplementary Payments provisions apply                      "bodily injury by disease", regardless of the
   to Coverage – Stop Gap Employers Liability as                    number of "employees" who sustain "bodily in-
   well as to Coverages A and B.                                    jury by disease".
C. For the purposes of this endorsement, Section II              4. Subject to Paragraph D.3. of this endorse-
   – Who Is An Insured, is replaced by the follow-                  ment, the "Bodily Injury By Disease" – Each
   ing:                                                             "Employee" Limit shown in the Schedule of
                                                                    this endorsement is the most we will pay for
   If you are designated in the Declarations as:                    all damages because of "bodily injury by dis-
   1. An individual, you and your spouse are insur-                 ease" to any one "employee".
      eds, but only with respect to the conduct of a             The limits of the coverage apply separately to
      business of which you are the sole owner.                  each consecutive annual period and to any re-
   2. A partnership or joint venture, you are an                 maining period of less than 12 months, starting
      insured. Your members, your partners, and                  with the beginning of the policy period shown in
      their spouses are also insureds, but only with             the Declarations, unless the policy period is ex-
      respect to the conduct of your business.                   tended after issuance for an additional period of
                                                                 less than 12 months. In that case, the additional
   3. A limited liability company, you are an insured.
                                                                 period will be deemed part of the last preceding
      Your members are also insureds, but only
                                                                 period for purposes of determining the Limits of
      with respect to the conduct of your business.
                                                                 Insurance.
      Your managers are insureds, but only with re-
      spect to their duties as your managers.
   4. An organization other than a partnership, joint
      venture or limited liability company, you are an
      insured. Your "executive officers" and direc-
      tors are insureds, but only with respect to their
      duties as your officers or directors. Your
      stockholders are also insureds, but only with
      respect to their liability as stockholders.




CG 04 42 11 03                              © ISO Properties, Inc., 2003                              Page 3 of 4     !
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 44 of 102



E. For the purposes of this endorsement, Condition                 d. No insured will, except at that insured's
   2. – Duties In The Event Of Occurrence, Claim                      own cost, voluntarily make a payment, as-
   Or Suit of the Conditions Section IV is deleted                    sume any obligation, or incur any expense,
   and replaced by the following:                                     other than for first aid, without our consent.
   2. Duties In The Event Of Injury, Claim Or               F. For the purposes of this endorsement, Paragraph
      Suit                                                     4. of the Definitions Section is replaced by the
      a. You must see to it that we or our agent are           following:
         notified as soon as practicable of a "bodily           4. "Coverage territory" means:
         injury by accident" or "bodily injury by dis-             a. The United States of America (including its
         ease" which may result in a claim. To the                    territories and possessions), Puerto Rico
         extent possible, notice should include:                      and Canada;
        (1) How, when and where the "bodily injury                 b. International waters or airspace, but only if
            by accident" or "bodily injury by dis-                    the injury or damage occurs in the course
            ease" took place;                                         of travel or transportation between any
        (2) The names and addresses of any                            places included in a. above; or
            injured persons and witnesses; and                     c. All other parts of the world if the injury or
        (3) The nature and location of any injury.                    damage arises out of the activities of a
      b. If a claim is made or "suit" is brought                      person whose home is in the territory de-
         against any insured, you must:                               scribed in a. above, but who is away for a
                                                                      short time on your business;
        (1) Immediately record the specifics of the
            claim or "suit" and the date received;                 provided the insured's responsibility to pay
            and                                                    damages is determined in the United States
                                                                   (including its territories and possessions),
        (2) Notify us as soon as practicable.                      Puerto Rico, or Canada, in a suit on the mer-
         You must see to it that we receive written                its according to the substantive law in such
         notice of the claim or "suit" as soon as                  territory, or in a settlement we agree to.
         practicable.                                       G. The following are added to the Definitions Sec-
      c. You and any other involved insured must:              tion:
        (1) Immediately send us copies of any                   1. "Workers Compensation Law" means the
            demands, notices, summonses or legal                   Workers Compensation Law and any
            papers received in connection with the                 Occupational Disease Law of Washington.
            injury, claim, proceeding or "suit";                   This does not include provisions of any law
        (2) Authorize us to obtain records and                     providing non-occupational disability benefits.
            other information;                                  2. "Bodily injury by accident" means bodily injury,
        (3) Cooperate with us and assist us, as we                 sickness or disease sustained by a person,
            may request, in the investigation or set-              including death, resulting from an accident. A
            tlement of the claim or defense against                disease is not "bodily injury by accident"
            the "suit";                                            unless it results directly from "bodily injury by
                                                                   accident".
        (4) Assist us, upon our request, in the
            enforcement of any right against any                3. "Bodily injury by disease" means a disease
            person or organization which may be                    sustained by a person, including death. "Bod-
            liable to the insured because of injury                ily injury by disease" does not include a dis-
            to which this insurance may also apply;                ease that results directly from an accident.
            and                                             H. For the purposes of this endorsement, the defini-
        (5) Do nothing after an injury occurs that             tion of "bodily injury" does not apply.
            would interfere with our right to recover
            from others.




Page 4 of 4                                © ISO Properties, Inc., 2003                            CG 04 42 11 03      !
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 45 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 04 50 05 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         WASHINGTON CHANGES – WHO IS AN INSURED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Paragraphs 2.a.(1)(a), (b) and (c) of Section II –                      (b) For which there is any obligation to
Who Is An Insured apply only to "employees" of the                          share damages with or repay someone
insured whose employment is not subject to the                              else who must pay damages because
Industrial Insurance Act of Washington (Washington                          of the injury described in Paragraph
Revised Code Title 51).                                                     (1)(a) above; or
With respect to "employees" of the insured whose                        (c) Arising out of his or her providing or
employment is subject to the Industrial Insurance                           failing to provide professional health
Act of Washington, the reference to "volunteer work-                        care services.
ers" is removed from Paragraph 2.(a) of Section II –
Who Is An Insured and Paragraph 2.a.(1) of Sec-
tion II – Who Is An Insured is replaced with the
following:
2. Each of the following is also an insured:
     a. Your "employees", other than either your
        "executive officers" (if you are an organization
        other than a partnership, joint venture or lim-
        ited liability company) or your managers (if
        you are a limited liability company), but only
        for acts within the scope of their employment
        by you or while performing duties related to
        the conduct of your business. However, none
        of these "employees" is an insured for:
       (1) "Bodily injury" or "personal and advertising
            injury":
           (a) To you, to your partners or members (if
                you are a partnership or joint venture),
                to your members (if you are a limited
                liability company), or to a co-
                "employee" while that co-"employee" is
                either in the course of his or her em-
                ployment or performing duties related
                to the conduct of your business;




CG 04 50 05 08                               © ISO Properties, Inc., 2007                             Page 1 of 1
            Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 46 of 102


 POLICY NUMBER:        BIS00019250-03                                       COMMERCIAL GENERAL LIABILITY
                                                                                           CG 20 11 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ADDITIONAL INSURED – MANAGERS OR
                         LESSORS OF PREMISES
 This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE


Designation Of Premises (Part Leased To You):     9616 Roosevelt Way NE, Seattle, WA 98115
Name Of Person(s) Or Organization(s) (Additional Insured): Charles Campbell, 6842 49th Ave NE,
Additional Premium:     $0.00                              Seattle, WA 98115




  Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 A. Section II – Who Is An Insured is amended to                 2. If coverage provided to the additional insured
    include as an additional insured the person(s) or               is required by a contract or agreement, the
    organization(s) shown in the Schedule, but only                 insurance afforded to such additional insured
    with respect to liability arising out of the                    will not be broader than that which you are
    ownership, maintenance or use of that part of the               required by the contract or agreement to
    premises leased to you and shown in the                         provide for such additional insured.
    Schedule and subject to the following additional          B. With respect to the insurance afforded to these
    exclusions:                                                  additional insureds, the following is added to
    This insurance does not apply to:                            Section III – Limits Of Insurance:
    1. Any "occurrence" which takes place after you              If coverage provided to the additional insured is
        cease to be a tenant in that premises.                   required by a contract or agreement, the most we
    2. Structural alterations, new construction or               will pay on behalf of the additional insured is the
       demolition operations performed by or on                  amount of insurance:
       behalf of the person(s) or organization(s)                1. Required by the contract or agreement; or
       shown in the Schedule.                                    2. Available under the applicable Limits of
    However:                                                         Insurance shown in the Declarations;
    1. The insurance afforded to such additional                 whichever is less.
       insured only applies to the extent permitted              This endorsement shall not increase the
       by law; and                                               applicable Limits of Insurance shown in the
                                                                 Declarations.




 CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 47 of 102


POLICY NUMBER: BIS00019250-03                                            COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 00 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION – ALL HAZARDS IN CONNECTION WITH
      DESIGNATED PREMISES RENTAL PROPERTY
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Description And Location Of Premises:
  All Properties Owned by the Insured and Rented to Others




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

The following exclusion is added to Paragraph 2.,            2. Operations on those premises or elsewhere
Exclusions of Section I – Coverage A – Bodily                   which are necessary or incidental to the owner-
Injury And Property Damage Liability and Para-                  ship, maintenance or use of those premises; or
graph 2., Exclusions of Section I – Coverage B –             3. Goods or products manufactured at or distributed
Personal And Advertising Injury Liability:                      from those premises.
This insurance does not apply to "bodily injury",
"property damage" or "personal and advertising
injury" arising out of:
1. The ownership, maintenance or use of the
   premises shown in the Schedule or any property
   located on these premises;




CG 21 00 07 98                 Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1    o
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 48 of 102


POLICY NUMBER:       BIS00019250-03                                     COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ATHLETIC OR SPORTS PARTICIPANTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                 SCHEDULE

Description of Operations:




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)



With respect to any operations shown in the Schedule, this insurance does not apply to "bodily injury" to any
person while practicing for or participating in any sports or athletic contest or exhibition that you sponsor.




CG 21 01 11 85               Copyright, Insurance Services Office, Inc., 1984               Page 1 of 1       o
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 49 of 102


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 09 06 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                     This Paragraph g.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                            claims against any insured allege
   Property Damage Liability is replaced by the                          negligence or other wrongdoing in the
   following:                                                            supervision, hiring, employment, training
   2. Exclusions                                                         or monitoring of others by that insured, if
                                                                         the "occurrence" which caused the
       This insurance does not apply to:                                 "bodily injury" or "property damage"
       g. Aircraft, Auto Or Watercraft                                   involved the ownership, maintenance,
                                                                         use or entrustment to others of any
          (1) Unmanned Aircraft
                                                                         aircraft (other than "unmanned aircraft"),
              "Bodily injury" or "property damage"                       "auto" or watercraft that is owned or
              arising   out    of    the    ownership,                   operated by or rented or loaned to any
              maintenance, use or entrustment to                         insured.
              others of any aircraft that is an
              "unmanned aircraft". Use includes                          This Paragraph g.(2) does not apply to:
              operation and "loading or unloading".                     (a) A watercraft while ashore on
                                                                             premises you own or rent;
             This Paragraph g.(1) applies even if the
             claims against any insured allege                          (b) A watercraft you do not own that is:
             negligence or other wrongdoing in the                           (i) Less than 26 feet long; and
             supervision, hiring, employment, training
             or monitoring of others by that insured, if                    (ii) Not being used to carry persons
             the "occurrence" which caused the                                   or property for a charge;
             "bodily injury" or "property damage"                       (c) Parking an "auto" on, or on the ways
             involved the ownership, maintenance,                           next to, premises you own or rent,
             use or entrustment to others of any                            provided the "auto" is not owned by
             aircraft that is an "unmanned aircraft".                       or rented or loaned to you or the
         (2) Aircraft (Other Than Unmanned                                  insured;
             Aircraft), Auto Or Watercraft                              (d) Liability assumed under any "insured
             "Bodily injury" or "property damage"                           contract"     for  the    ownership,
             arising    out    of     the  ownership,                       maintenance or use of aircraft or
             maintenance, use or entrustment to                             watercraft; or
             others of any aircraft (other than
             "unmanned       aircraft"),  "auto"   or
             watercraft owned or operated by or
             rented or loaned to any insured. Use
             includes operation and "loading or
             unloading".




CG 21 09 06 15                        © Insurance Services Office, Inc., 2014                          Page 1 of 2
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 50 of 102



            (e) "Bodily injury" or "property damage"             This exclusion applies even if the claims
                arising out of:                                  against any insured allege negligence or other
                (i) The operation of machinery or                wrongdoing in the supervision, hiring,
                    equipment that is attached to, or            employment, training or monitoring of others by
                    part of, a land vehicle that would           that insured, if the offense which caused the
                    qualify under the definition of              "personal and advertising injury" involved the
                    "mobile equipment" if it were not            ownership, maintenance, use or entrustment to
                    subject to a compulsory or                   others of any aircraft that is an "unmanned
                    financial responsibility law or              aircraft".
                    other motor vehicle insurance law            This exclusion does not apply to:
                    where it is licensed or principally          a. The use of another's advertising idea in
                    garaged; or                                      your "advertisement"; or
               (ii) The operation of any of the                   b. Infringing upon another's copyright, trade
                    machinery or equipment listed in                 dress or slogan in your "advertisement".
                    Paragraph f.(2) or f.(3) of the
                    definition of "mobile equipment".      C. The following definition is added to the Definitions
                                                              section:
B. The following exclusion is added to Paragraph 2.
   Exclusions of Coverage B – Personal And                    "Unmanned aircraft" means an aircraft that is not:
   Advertising Injury Liability:                              1. Designed;
   2. Exclusions                                              2. Manufactured; or
      This insurance does not apply to:                       3. Modified after manufacture;
      Unmanned Aircraft                                       to be controlled directly by a person from within or
      "Personal and advertising injury" arising out of        on the aircraft.
      the    ownership,    maintenance,      use    or
      entrustment to others of any aircraft that is an
      "unmanned aircraft". Use includes operation
      and "loading or unloading".




Page 2 of 2                          © Insurance Services Office, Inc., 2014                     CG 21 09 06 15
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 51 of 102


POLICY NUMBER: BIS00019250-03                                               COMMERCIAL GENERAL LIABILITY

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       EXCLUSION – DESIGNATED WORK
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                    SCHEDULE
Description of your work:

All work completed or “abandoned” prior to the inception date of the policy with suffix ending in “-01”.

The definitions and other terms in this policy shall apply even if the prior work was not insured or was insured by
an insurer other than us.

“Abandoned” means the failure to provide labor, materials or services for a period of ninety (90) days, notwith-
standing whether “your work” is considered abandoned under the provisions of any contract.
 (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


This insurance does not apply to "bodily injury" or "property damage" included in the "products-completed opera-
tions hazard" and arising out of "your work" shown in the Schedule.




CG 21 34 01 87                 Copyright, Insurance Services Office, Inc., 1986                   Page 1 of 1     
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 52 of 102


                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 21 46 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,         2. The negligent:
Exclusions of Section I – Coverage A – Bodily                a. Employment;
Injury And Property Damage Liability and Para-
graph 2., Exclusions of Section I – Coverage B –             b. Investigation;
Personal And Advertising Injury Liability:                   c. Supervision;
This insurance does not apply to "bodily injury",            d. Reporting to the proper authorities, or failure
"property damage" or "personal and advertising                   to so report; or
injury" arising out of:                                      e. Retention;
1. The actual or threatened abuse or molestation by          of a person for whom any insured is or ever was
    anyone of any person while in the care, custody          legally responsible and whose conduct would be
    or control of any insured, or                            excluded by Paragraph 1. above.




CG 21 46 07 98                 Copyright, Insurance Services Office, Inc., 1997                   Page 1 of 1     o
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 53 of 102


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 49 09 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of                (2) Any loss, cost or expense arising out of any:
Section I – Coverage A – Bodily Injury And Prop-                 (a) Request, demand, order or statutory or
erty Damage Liability is replaced by the following:                  regulatory requirement that any insured or
This insurance does not apply to:                                    others test for, monitor, clean up, remove,
 f. Pollution                                                        contain, treat, detoxify or neutralize, or in
                                                                     any way respond to, or assess the effects
   (1) "Bodily injury" or "property damage" which                    of "pollutants"; or
       would not have occurred in whole or part but
       for the actual, alleged or threatened discharge,          (b) Claim or suit by or on behalf of a govern-
       dispersal, seepage, migration, release or es-                 mental authority for damages because of
       cape of "pollutants" at any time.                             testing for, monitoring, cleaning up, remov-
                                                                     ing, containing, treating, detoxifying or
                                                                     neutralizing, or in any way responding to, or
                                                                     assessing the effects of, "pollutants".




CG 21 49 09 99                   Copyright, Insurance Services Office, Inc., 1998                    Page 1 of 1     o
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 54 of 102


POLICY NUMBER:                                                              COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 54 01 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EXCLUSION – DESIGNATED OPERATIONS COVERED BY
  A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                    SCHEDULE


Description and Location of Operation(s):
 All of your ongoing operations and operations included within the “products-completed operations hazard” for any
construction project in which you are or have been involved where a consolidated (wrap-up) insurance program
has been provided for part or all of the project and for part or all of the time before, during or after the project.


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

The following exclusion is added to paragraph 2.,            This exclusion applies whether or not the consolidat-
Exclusions of COVERAGE A – BODILY INJURY AND                 ed (wrap-up) insurance program:
PROPERTY DAMAGE LIABILITY (Section I – Cove-                 (1) Provides coverage identical to that provided by
rages):                                                          this Coverage Part;
                                                             (2) Has limits adequate to cover all claims; or
This insurance does not apply to "bodily injury" or
"property damage" arising out of either your ongoing         (3) Remains in effect.
operations or operations included within the "prod-
ucts-completed operations hazard" at the location
described in the Schedule of this endorsement, as a
consolidated (wrap-up) insurance program has been
provided by the prime contractor/project manager or
owner of the construction project in which you are
involved.




CG 21 54 01 96                   Copyright, Insurance Services Office, Inc., 1994                       Page 1 of 1     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 55 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. If aggregate insured losses attributable to terrorist       2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk                 dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar                 infrastructure and is committed by an individual
   year and we have met our insurer deductible                     or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall                civilian population of the United States or to
   not be liable for the payment of any portion of the             influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,                United States Government by coercion.
   and in such case insured losses up to that amount        B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance            exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of             terrorism exclusion, do not serve to create
   the Treasury.                                               coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is           excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 56 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 76 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES
          RELATED TO A CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                           2. The act is a violent act or an act that is
   This insurance does not apply to:                               dangerous to human life, property or
                                                                   infrastructure and is committed by an individual
   TERRORISM PUNITIVE DAMAGES                                      or individuals as part of an effort to coerce the
   Damages arising, directly or indirectly, out of a               civilian population of the United States or to
   "certified act of terrorism" that are awarded as                influence the policy or affect the conduct of the
   punitive damages.                                               United States Government by coercion.
B. The following definition is added:                       C. The terms and limitations of any terrorism
                                                               exclusion, or the inapplicability or omission of a
   "Certified act of terrorism" means an act that is
                                                               terrorism exclusion, do not serve to create
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal               coverage for injury or damage that is otherwise
   Terrorism Risk Insurance Act, to be an act of               excluded under this Coverage Part.
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 21 76 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
            Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 57 of 102


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 84 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION OF CERTIFIED NUCLEAR,
     BIOLOGICAL, CHEMICAL OR RADIOLOGICAL ACTS
     OF TERRORISM; CAP ON LOSSES FROM CERTIFIED
                 ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                             2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                                certified by the Secretary of the Treasury, in
                                                                    accordance with the provisions of the federal
   TERRORISM                                                        Terrorism Risk Insurance Act, to be an act of
   "Any injury or damage" arising, directly or                      terrorism pursuant to such Act. The criteria
   indirectly, out of a "certified act of terrorism".               contained in the Terrorism Risk Insurance Act
   However, this exclusion applies only when one or                 for a "certified act of terrorism" include the
   more of the following are attributed to such act:                following:
   1. The terrorism involves the use, release or                    a. The act resulted in insured losses in excess
       escape of nuclear materials, or directly or                      of $5 million in the aggregate, attributable to
       indirectly results in nuclear reaction or radiation              all types of insurance subject to the
       or radioactive contamination; or                                 Terrorism Risk Insurance Act; and
   2. The terrorism is carried out by means of the                  b. The act is a violent act or an act that is
       dispersal or application of pathogenic or                        dangerous to human life, property or
       poisonous biological or chemical materials; or                   infrastructure and is committed by an
                                                                        individual or individuals as part of an effort
   3. Pathogenic or poisonous biological or chemical
                                                                        to coerce the civilian population of the
      materials are released, and it appears that one
      purpose of the terrorism was to release such                      United States or to influence the policy or
      materials.                                                        affect the conduct of the United States
                                                                        Government by coercion.
B. The following definitions are added:
                                                              C. The terms and limitations of any terrorism
   1. For the purposes of this endorsement, "any                 exclusion, or the inapplicability or omission of a
      injury or damage" means any injury or damage               terrorism exclusion, do not serve to create
      covered under any Coverage Part to which this              coverage for injury or damage that is otherwise
      endorsement is applicable, and includes but is             excluded under this Coverage Part.
      not limited to "bodily injury", "property
      damage", "personal and advertising injury",
      "injury" or "environmental damage" as may be
      defined in any applicable Coverage Part.




CG 21 84 01 15                          © Insurance Services Office, Inc., 2015                          Page 1 of 2
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 58 of 102



D. If aggregate insured losses attributable to terrorist
   acts certified under the federal Terrorism Risk
   Insurance Act exceed $100 billion in a calendar
   year and we have met our insurer deductible
   under the Terrorism Risk Insurance Act, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion,
   and in such case insured losses up to that amount
   are subject to pro rata allocation in accordance
   with procedures established by the Secretary of
   the Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015   CG 21 84 01 15
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 59 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION – EXTERIOR INSULATION
                         AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. This insurance does not apply to "bodily injury",         B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-           Section:
   jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-           tem, and all component parts therein, used on any
      tion, preparation, distribution and sale, installa-       part of any structure, and consisting of:
      tion, application, maintenance or repair, includ-          1. A rigid or semi-rigid insulation board made of
      ing remodeling, service, correction or                        expanded polystyrene and other materials;
      replacement, of any "exterior insulation and fin-
      ish system" or any part thereof, or any substan-           2. The adhesive and/or mechanical fasteners
      tially similar system or any part thereof, includ-            used to attach the insulation board to the sub-
      ing the application or use of conditioners,                   strate;
      primers, accessories, flashings, coatings,                 3. A reinforced or unreinforced base coat;
      caulking or sealants in connection with such a             4. A finish coat providing surface texture to which
      system; or                                                    color may be added; and
   2. "Your product" or "your work" with respect to              5. Any flashing, caulking or sealant used with the
      any exterior component, fixture or feature of                 system for any purpose.
      any structure if an "exterior insulation and finish
      system", or any substantially similar system, is
      used on the part of that structure containing
      that component, fixture or feature.




CG 21 86 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 60 of 102


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 88 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  CONDITIONAL EXCLUSION OF TERRORISM INVOLVING
   NUCLEAR, BIOLOGICAL OR CHEMICAL TERRORISM
       (RELATING TO DISPOSITION OF FEDERAL
          TERRORISM RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. Applicability Of The Provisions Of This                          (3) Redefine      terrorism    or   make
   Endorsement                                                          insurance coverage for terrorism
   1. The provisions of this endorsement                                subject to provisions or requirements
      become applicable commencing on the                               that differ from those that apply to
      date when any one or more of the following                        other types of events or occurrences
      first occurs. But if your policy (meaning the                     under this policy.
      policy period in which this endorsement                2. If the provisions of this endorsement
      applies) begins after such date, then the                 become applicable, such provisions:
      provisions of this endorsement become                     a. Supersede any terrorism endorsement
      applicable on the date your policy begins.                   already endorsed to this policy that
      a. The federal Terrorism Risk Insurance                      addresses "certified acts of terrorism"
         Program ("Program"), established by the                   and/or "other acts of terrorism", but only
         Terrorism Risk Insurance Act, has                         with respect to an incident(s) of
         terminated with respect to the type of                    terrorism (however defined) which
         insurance provided under this Coverage                    results in injury or damage that occurs
         Part or Policy; or                                        on or after the date when the provisions
      b. A renewal, extension or replacement of                    of this endorsement become applicable
         the Program has become effective                          (for claims made policies, such an
         without a requirement to make terrorism                   endorsement is superseded only with
         coverage available to you and with                        respect to an incident of terrorism
         revisions that:                                           (however defined) that results in a claim
                                                                   for injury or damage first being made on
         (1) Increase our statutory percentage                     or after the date when the provisions of
             deductible under the Program for                      this endorsement become applicable);
             terrorism losses. (That deductible                    and
             determines the amount of all certified
             terrorism losses we must pay in a                  b. Remain applicable unless we notify you
             calendar year, before the federal                     of changes in these provisions, in
             government shares in subsequent                       response to federal law.
             payment      of  certified  terrorism
             losses.); or
         (2) Decrease the federal government's
             statutory    percentage    share    in
             potential terrorism losses above
             such deductible; or



CG 21 88 01 15                      © Insurance Services Office, Inc., 2015                      Page 1 of 2
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 61 of 102



   3. If the provisions of this endorsement do               C. The following exclusion is added:
       NOT become applicable, any terrorism                     EXCLUSION OF TERRORISM
       endorsement already endorsed to this
       policy, that addresses "certified acts of                We will not pay for "any injury or damage" caused
       terrorism" and/or "other acts of terrorism",             directly or indirectly by "terrorism", including action
       will continue in effect unless we notify you             in hindering or defending against an actual or
       of changes to that endorsement in                        expected incident of "terrorism". "Any injury or
       response to federal law.                                 damage" is excluded regardless of any other
                                                                cause or event that contributes concurrently or in
B. The following definitions are added and apply                any sequence to such injury or damage. But this
   under this endorsement wherever the term                     exclusion applies only when one or more of
   terrorism, or the phrase any injury or damage, are           the following are attributed to an incident of
   enclosed in quotation marks:                                 "terrorism":
   1. "Terrorism" means activities against persons,             1. The "terrorism" is carried out by means of the
       organizations or property of any nature:                    dispersal or application of radioactive material,
       a. That involve the following or preparation for            or through the use of a nuclear weapon or
           the following:                                          device that involves or produces a nuclear
        (1) Use or threat of force or violence; or                 reaction, nuclear radiation or radioactive
                                                                   contamination; or
        (2) Commission or threat of a dangerous
            act; or                                             2. Radioactive material is released, and it
                                                                   appears that one purpose of the "terrorism"
        (3) Commission or threat of an act that                    was to release such material; or
            interferes with or disrupts an electronic,
            communication,          information,      or        3. The "terrorism" is carried out by means of the
            mechanical system; and                                 dispersal or application of pathogenic or
                                                                   poisonous biological or chemical materials; or
      b. When one or both of the following applies:
                                                                4. Pathogenic or poisonous biological or chemical
        (1) The effect is to intimidate or coerce a                materials are released, and it appears that one
            government or the civilian population or               purpose of the "terrorism" was to release such
            any segment thereof, or to disrupt any                 materials.
            segment of the economy; or
                                                                The terms and limitations of any terrorism
        (2) It appears that the intent is to intimidate         exclusion, or the inapplicability or omission of a
            or coerce a government, or to further               terrorism exclusion, do not serve to create
            political, ideological, religious, social or        coverage for injury or damage that is otherwise
            economic objectives or to express (or               excluded under this Coverage Part.
            express opposition to) a philosophy or
            ideology.
   2. "Any injury or damage" means any injury or
      damage covered under any Coverage Part or
      Policy to which this endorsement is applicable,
      and includes but is not limited to "bodily injury",
      "property damage", "personal and advertising
      injury", "injury" or "environmental damage" as
      may be defined in any applicable Coverage
      Part or Policy.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                       CG 21 88 01 15
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 62 of 102


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 22 33 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EXCLUSION – TESTING OR CONSULTING
                      ERRORS AND OMISSIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.           2. The reporting of or reliance upon any such test,
Exclusions of Section I – Coverage A – Bodily                 evaluation, consultation or advice; or
Injury And Property Damage Liability and                   3. An error, omission, defect or deficiency in
Paragraph 2. Exclusions of Section I – Coverage B              experimental data or the insured’s interpretation of
– Personal And Advertising Injury Liability:                   that data.
This insurance does not apply to "bodily injury",          This exclusion applies even if the claims against any
"property damage" or "personal and advertising injury"     insured allege negligence or other wrongdoing in the
arising out of:                                            supervision,    hiring,  employment,      training    or
1. An error, omission, defect or deficiency in:            monitoring of others by that insured, if the
    a. Any test performed; or                              "occurrence" which caused the "bodily injury" or
                                                           "property damage", or the offense which caused the
    b. An evaluation, a consultation or advice given;      "personal and advertising injury", involved that which
    by or on behalf of any insured;                        is described in Paragraph 1., 2. or 3.




CG 22 33 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 63 of 102


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 22 34 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION – CONSTRUCTION MANAGEMENT
                   ERRORS AND OMISSIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.           This exclusion applies even if the claims against any
Exclusions of Section I – Coverage A – Bodily              insured allege negligence or other wrongdoing in the
Injury And Property Damage Liability and                   supervision,    hiring,  employment,      training  or
Paragraph 2. Exclusions of Section I – Coverage B          monitoring of others by that insured, if the
– Personal And Advertising Injury Liability:               "occurrence" which caused the "bodily injury" or
This insurance does not apply to "bodily injury",          "property damage", or the offense which caused the
"property damage" or "personal and advertising injury"     "personal and advertising injury", involved that which
arising out of:                                            is described in Paragraph 1. or 2.
1. The preparing, approving, or failure to prepare or      This exclusion does not apply to "bodily injury" or
   approve, maps, shop drawings, opinions, reports,        "property damage" due to construction or demolition
   surveys, field orders, change orders or drawings        work done by you, your "employees" or your
   and specifications by any architect, engineer or        subcontractors.
   surveyor performing services on a project on
   which you serve as construction manager; or
2. Inspection,     supervision,    quality    control,
   architectural or engineering activities done by or
   for you on a project on which you serve as
   construction manager.




CG 22 34 04 13                       © Insurance Services Office, Inc., 2012                        Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 64 of 102


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 22 60 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LIMITATION OF COVERAGE –
                           REAL ESTATE OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

With respect to real estate operations, this insurance    2. Premises listed or shown by you for sale or rental,
applies only to "bodily injury", "property damage" or        if:
"personal and advertising injury" arising out of the         a. You do not own, operate, manage or rent the
ownership, operation, maintenance or use of:                     premises;
1. Such part of any premises you use for general             b. They are not in your care, custody, or control;
   office purposes; and                                          or
                                                             c. You do not act as agent for the collection of
                                                                rents or in any supervisory capacity.




CG 22 60 12 07                            © ISO Properties, Inc., 2006                             Page 1 of 1     
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 65 of 102


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 22 79 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EXCLUSION – CONTRACTORS –
                            PROFESSIONAL LIABILITY
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.             2. Subject to Paragraph 3. below, professional
Exclusions of Section I – Coverage A – Bodily                   services include:
Injury And Property Damage Liability and                        a. Preparing, approving, or failing to prepare or
Paragraph 2. Exclusions of Section I – Coverage B                  approve, maps, shop drawings, opinions,
– Personal And Advertising Injury Liability:                       reports, surveys, field orders, change orders,
1. This insurance does not apply to "bodily injury",               or drawings and specifications; and
   "property damage" or "personal and advertising               b. Supervisory or inspection activities performed
   injury" arising out of the rendering of or failure to           as part of any related architectural or
   render any professional services by you or on your              engineering activities.
   behalf, but only with respect to either or both of the
   following operations:                                     3. Professional services do not include services
                                                                within construction means, methods, techniques,
   a. Providing     engineering,      architectural    or       sequences and procedures employed by you in
       surveying services to others in your capacity as         connection with your operations in your capacity
       an engineer, architect or surveyor; and                  as a construction contractor.
   b. Providing, or hiring independent professionals
       to provide, engineering, architectural or
       surveying services in connection with
       construction work you perform.
   This exclusion applies even if the claims against
   any insured allege negligence or other wrongdoing
   in the supervision, hiring, employment, training or
   monitoring of others by that insured, if the
   "occurrence" which caused the "bodily injury" or
   "property damage", or the offense which caused
   the "personal and advertising injury", involved the
   rendering of or failure to render any professional
   services by you or on your behalf with respect to
   the operations described above.




CG 22 79 04 13                         © Insurance Services Office, Inc., 2012                       Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 66 of 102


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 23 01 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION – REAL ESTATE AGENTS OR BROKERS
                ERRORS OR OMISSIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.           This exclusion applies even if the claims against any
Exclusions of Section I – Coverage A – Bodily              insured allege negligence or other wrongdoing in the
Injury And Property Damage Liability and                   supervision,   hiring,   employment,      training or
Paragraph 2. Exclusions of Section I – Coverage B          monitoring of others by that insured, if the
– Personal And Advertising Injury Liability:               "occurrence" which caused the "bodily injury" or
This insurance does not apply to "bodily injury",          "property damage", or the offense which caused the
"property damage" or "personal and advertising injury"     "personal and advertising injury", involved any
arising out of any misrepresentation, error or omission    misrepresentation, error or omission by you or any
by you or any real estate agent or broker who is either    real estate agent or broker who is either employed by
employed by you or performing work on your behalf in       you or performing work on your behalf in such
such capacity.                                             capacity.




CG 23 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 1 of 1
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 67 of 102


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 24 13 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        AMENDMENT OF PERSONAL AND ADVERTISING
                  INJURY DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

With respect to Coverage B Personal And
Advertising Injury Liability, Paragraph 14.e. of the
Definitions section does not apply.




CG 24 13 04 13                      © Insurance Services Office, Inc., 2012                 Page 1 of 1
           Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 68 of 102


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the Definitions           Paragraph f. does not include that part of any
section is replaced by the following:                             contract or agreement:
"Insured contract" means:                                        (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However,                  or "property damage" arising out of
       that portion of the contract for a lease of                   construction or demolition operations, within
       premises that indemnifies any person or                       50 feet of any railroad property and
       organization for damage by fire to premises                   affecting any railroad bridge or trestle,
       while rented to you or temporarily occupied by                tracks, road-beds, tunnel, underpass or
       you with permission of the owner is not an                    crossing;
       "insured contract";                                       (2) That indemnifies an architect, engineer or
    b. A sidetrack agreement;                                        surveyor for injury or damage arising out of:
    c. Any easement or license agreement, except in                  (a) Preparing, approving, or failing to
       connection with construction or demolition                        prepare or approve, maps, shop
       operations on or within 50 feet of a railroad;                    drawings, opinions, reports, surveys,
                                                                         field orders, change orders or drawings
    d. An obligation, as required by ordinance, to                       and specifications; or
       indemnify a municipality, except in connection
       with work for a municipality;                                 (b) Giving directions or instructions, or
                                                                         failing to give them, if that is the primary
   e. An elevator maintenance agreement;                                 cause of the injury or damage; or
   f. That part of any other contract or agreement               (3) Under which the insured, if an architect,
      pertaining to your business (including an                      engineer or surveyor, assumes liability for
      indemnification of a municipality in connection                an injury or damage arising out of the
      with work performed for a municipality) under                  insured's rendering or failure to render
      which you assume the tort liability of another                 professional services, including those listed
      party to pay for "bodily injury" or "property                  in (2) above and supervisory, inspection,
      damage" to a third person or organization,                     architectural or engineering activities.
      provided the "bodily injury" or "property
      damage" is caused, in whole or in part, by you
      or by those acting on your behalf. However,
      such part of a contract or agreement shall only
      be considered an "insured contract" to the
      extent your assumption of the tort liability is
      permitted by law. Tort liability means a liability
      that would be imposed by law in the absence
      of any contract or agreement.




CG 24 26 04 13                        © Insurance Services Office, Inc., 2012                          Page 1 of 1
          Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 69 of 102


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 26 77 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       WASHINGTON – FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily               Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      Fungi Or Bacteria                                            Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which                a. "Personal and advertising injury" which
         would not have occurred, in whole or in part,                would not have taken place, in whole or in
         but for the actual, alleged or threatened in-                part, but for the actual, alleged or threat-
         halation of, ingestion of, contact with, expo-               ened inhalation of, ingestion of, contact
         sure to, existence of, or presence of, any                   with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or               of any "fungi" or bacteria on or within a
         structure, including its contents.                           building or structure, including its contents.
      b. Any loss, cost or expenses arising out of the             b. Any loss, cost or expense arising out of the
         abating, testing for, monitoring, cleaning up,               abating, testing for, monitoring, cleaning up,
         removing, containing, treating, detoxifying,                 removing, containing, treating, detoxifying,
         neutralizing, remediating or disposing of, or                neutralizing, remediating or disposing of, or
         in any way responding to, or assessing the                   in any way responding to, or assessing the
         effects of, "fungi" or bacteria, by any insured              effects of, "fungi" or bacteria, by any insured
         or by any other person or entity.                            or by any other person or entity.
      This exclusion does not apply to any "fungi" or       C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a        Section:
      good or product intended for bodily consump-             "Fungi" means any type or form of fungus, includ-
      tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                               scents or byproducts produced or released by
                                                               fungi.




CG 26 77 12 04                              © ISO Properties, Inc., 2003                                Page 1 of 1     !
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 70 of 102



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 REQUIREMENT OF ALLOCATION BETWEEN COVERED AND UNCOVERED DAMAGES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Section 1.a(2) of COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY
(Section I – Coverages) is replaced by the following:

(2) Our right and duty to defend ends when we have used up the applicable limit of insurance in the
payment of judgments or settlements under Coverages A or B or medical expenses under Coverage C, or
when we have paid, subject to the arbitration provisions in Section IV – Commercial General Liability
Conditions paragraph 2.e. the portion of any judgment we deem to constitute the damages covered by this
policy.

Section 2 of SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS (2. Duties in the
Event of Occurrence, Offense, Claim Or Suit) is amended to add a new subparagraph “e” as follows:

e. In any suit we defend, the insured must, at our request, instruct the insured’s defense counsel to seek
   “allocation” for the purpose of allowing the most accurate determination between covered and
   uncovered damages.

   If for any reason “allocation” is not obtained, or if a dispute arises between us and the insured over our
   determination of covered and uncovered damages, we will pay the portion of the judgment we deem
   in our sole discretion to constitute the damages covered by this policy until a different amount shall
   either be agreed upon between the parties, or determined by binding arbitration. Binding arbitration
   shall be according to applicable rules of the American Arbitration Association (for insurance disputes
   if established in the applicable state) before a single neutral arbitrator, or as otherwise agreed in
   writing by the parties. Binding arbitration may be requested by any affected insured or us, but it must
   be requested in writing no later than thirty (30) days after entry of judgment. Each party to any
   arbitration shall pay its own attorney’s fees and expenses and split equally the fees and expenses of the
   arbitrator unless otherwise required by the applicable state law.

   The result of this section may be that an unpaid judgment against an insured is subject to execution by
   the plaintiff prior to completion of the arbitration process. Each insured waives and releases us from
   all liability for damages they may sustain as a result of any such execution, and/or arising out of the
   exercise of our discretion in determining the amount of covered damages payable under this policy.
   Each insured furthermore waives any right they may otherwise have to assign any such claim to others.
   The arbitration provisions contained herein constitute the exclusive mechanism by which the insured
   may dispute our determination of the amount of covered damages payable under this policy.

SECTION V – DEFINITIONS is amended to add the following definition:

“Allocation” means to secure a judgment form that distributes damages as closely as possible, and
separately, between each allegation, claim, cause of action, however denominated, and shall be
accomplished by any of the following as requested by us:
   a. Special verdict form if a trial by jury; or
   b. Findings of fact and conclusions of law if a bench trial.



ID 00 03 07 07                                                                         Page 1 of 1
  Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 71 of 102



    THESE ENDORSEMENTS FURTHER LIMIT COVERAGE UNDER THE
     POLICY. PLEASE READ THESE ENDORSEMENTS CAREFULLY.


                      GENERAL ENDORSEMENT

These endorsements modify insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

Your representations in applications are binding because of the following
endorsement:

We are relying upon the representations made in any application for this policy, whether
or not the application is attached to this policy.




ID 00 04 07 07WA                                                            Page 1 of 1
   Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 72 of 102
                                                                                  ID 00 06 01 14


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL CONDITIONS ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY POLICY

The following conditions precedent to coverage are added to and form part of the policy:

1. You must be named an additional insured on the commercial general liability policy of each
   contractor and subcontractor that performs work on your behalf throughout the time of each
   such contractor’s and subcontractor’s performance, and each such policy must provide
   defense as well as indemnity to you as an additional insured.

2. You must obtain a certificate of insurance from each contractor and subcontractor that
   performs work on your behalf prior to the commencement of each such contractor’s and
   subcontractor’s work indicating that each such contractor and subcontractor has a
   commercial general liability policy in effect.

3. Both the policy within which you are named as an additional insured and the certificate of
   insurance you obtain must have each occurrence, general aggregate, and products-
   completed operations aggregate limits, including sublimits, in an amount equal to or greater
   than this policy.

4. You must obtain a hold harmless agreement from each of your contractors and
   subcontractors, indemnifying you against all loss in any way related to work performed on
   your behalf by each such contractor and subcontractor.




ID 00 06 01 14                                                                        Page 1 of 1
   Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 73 of 102



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – EARTH MOVEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A –
BODILY INJURY AND PROPERTY DAMAGE LIABILITY (SECTION 1 –
COVERAGES), AND PARAGRAPH 2., Exclusions of COVERAGE B – PERSONAL
AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

This insurance does not apply to "bodily injury", "property damage", or "personal and
advertising injury" caused by, arising or resulting from, or aggravated by earth movement
of any kind whatsoever, whether or not combined with water, including but not limited
to, earthquake, landslide, subsidence, mud flow, erosion, sinking, rising, shifting,
expanding, contracting, consolidation, settling, slipping, falling away, collapse, caving in,
flowing, and tilting.

This exclusion applies regardless of: (1) the causes of the earth movement, whether man
made or through natural occurrence, or both; (2) whether the causes(s) would otherwise
be covered; and (3) whether any other cause, event, material or product contributed
concurrently or in any sequence to such injury or damage.




ID 00 07 07 07                                                                   Page 1 of 1
         Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 74 of 102
                                                                                             ID 00 08 02 15WA


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           WASHINGTON – EXCLUSION – VARIOUS EXCLUDED MATERIALS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A – BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (SECTION 1 – COVERAGES), AND PARAGRAPH 2., Exclusions of
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

1. This insurance does not apply to "bodily injury", "property damage", or "personal and advertising injury"
   arising, directly or indirectly, out of, caused by, resulting from, contributed to, or aggravated by, in whole
   or in part, any "excluded materials".

2. This exclusion applies whether injury or damage occurs in whole or in part through the actual or alleged
   or threatened inhalation of, injection of, contact with, exposure to, existence of, use of, removal of,
   manufacture of, transportation of, storage of, disposal of, or presence of any "excluded material".

3. This insurance does not apply to any loss, cost or expense arising out of any:

    a. Request, demand, order or statutory or regulatory requirement that any insured or others test for,
       monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
       the effects of, "excluded materials"; and

    b. Claim or suit by or on behalf of a governmental authority for damages because of testing for,
       monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
       responding to, or assessing the effects of "excluded materials".

4. "Materials" mean any elements or combination of elements existing in nature or manufactured, whether
   or not a product, and whether or not used or incorporated in any product or any work. Excluded
   "materials" include:

    a. Asbestos.
    b. Lead.
    c. Arsenic.
    d. Silica or silica dust.
    e. Fire retardant treated plywood unless the plywood meets the acceptance criteria for Fire-Retardant-
       Treated wood (AC66) standards by the ICC Evaluation Service, Inc.
    f. "Entran Pipe". "Entran Pipe" is a brand and consists of a flexible hose system used for radiant heat
       under surfaces such as floors and driveways.
    g. "CCA Wood Preservatives". "CCA Wood Preservatives" means any wood preservative product
       containing chromated copper arsenate (CCA), a chemical mixture of arsenic, chromium, and
       copper.
    h. "Airborne Manganese". "Airborne Manganese" means gas, smoke, vapor, and fumes containing
       Manganese.
    i. “Nanotechnology” produced. “Nanotechnology means the creation of functional materials, devices,
       and systems through control of matter on the nanometer (1 to 100+ nm) length scale and the
       exploitation of novel properties and phenomena developed at that scale.
    j. Dioxin.
    k. Polychlorinated biphenyls.
    l. Urea/Formaldehyde.




ID 00 08 02 15WA                                                                                    Page 1 of 2
         Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 75 of 102
                                                                                        ID 00 08 02 15WA



    m.   Concrete Sulfates.
    n.   Chromated Copper Arsenate.
    o.   “Mixed Dust”. “Mixed Dust” includes any dust particles from quartz, metallic or fibrous material.
    p.   Electromagnetic Radiation and Electromagnetic Fields.
    q.   Combustible or flammable products if the manufacturers’ instructions for application, clean-up and
         storage are not strictly followed.
    r.   Drywall imported from China
    s.   Radon

Other "excluded materials" may be mentioned elsewhere in endorsements or in the body of the policy itself.
Their absence from the listing in Paragraph 4.is not intended to eliminate them as "excluded material"
whether or not they are actually identified by that term.




ID 00 08 02 15WA                                                                               Page 2 of 2
  Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 76 of 102



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        MULTIPLE CAUSES OF LOSS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusion of COVERAGE A –
BODILY INJURY AND PROPERTY DAMAGE LIABILITY (SECTION 1 –
COVERAGES), AND PARAGRAPH 2., Exclusions of COVERAGE B – PERSONAL
AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

Whenever this policy or any endorsement to the policy excludes a cause of injury or
damage, we do not cover such injury or damage whether the excluded cause operated
directly or indirectly, or whether any other cause or event contributed concurrently or in
any sequence to the injury or damage.




ID 00 09 07 07                                                                Page 1 of 1
    Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 77 of 102
                                                                     ID 00 14 08 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           AMENDMENT – EXCLUSION l. DAMAGE TO YOUR WORK

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The second paragraph of exclusion l, Damage to Your Work, of SECTION I –
COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 2 Exclusions, is modified as follows:

The exclusion does not apply if damaged work or the work out of which the damage
arises was performed on your behalf by a subcontractor; provided, however, if the
damage is caused by, arises out of, consists of, or is aggravated by "water", the
most we will pay is $100,000 per occurrence, $100,000 aggregate.

"Water" means water in any form, whether solid, liquid or gaseous, or a combination
of the foregoing, but does not include water leaking from appliances, equipment or
pipes.



.




ID 00 14 08 08                                                       Page 1 of 1
  Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 78 of 102



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION – GLOBAL CLIMATE CHANGE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A –
BODILY INJURY AND PROPERTY DAMAGE LIABILITY (SECTION 1 –
COVERAGES), AND PARAGRAPH 2., Exclusions of COVERAGE B – PERSONAL
AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

   1.     This insurance does not apply to "bodily injury", "property damage", or
          "advertising and personal injury" arising, directly or indirectly, out of, caused
          by, resulting from, contributed to, or aggravated by, in whole or in part, global
          climate change.

   2.     This insurance does not apply to any loss, cost or expense arising out of any:

          a. Request, demand, order or statutory or regulatory requirement arising out
             of or in any way related to global climate change; or

          b. Claim or suit by or on behalf of a governmental authority for damages
             arising out of or in any way related to global climate change.




ID 00 18 07 07                                                                 Page 1 of 1
  Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 79 of 102
                                                                                           ID 00 24 08 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            AMENDMENT TO SECTION III – LIMITS OF INSURANCE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


Section III – Limits of Insurance is hereby amended to change the last paragraph (which
is an unnumbered paragraph that follows paragraph 7) of Section III to read in full as
follows when endorsement ID 00 02 is not applicable:

Except with respect to “bodily injury” or “property damage” or “personal and advertising
injury” that is “continuous or progressive”, the Limits of Insurance of this Coverage Part
apply separately to each consecutive annual period and to any remaining period of less
than 12 months, starting with the beginning of the policy period shown in the
Declarations, unless the policy period is extended after issuance for an additional period
of less than 12 months; in which case, the additional period will be deemed part of the
last preceding period for purposes of determining the Limits of Insurance. With respect
to “bodily injury” or “property damage” or "personal and advertising injury” that is
“continuous or progressive” over more than one annual period, and that first occurs or is
alleged to have first occurred during one of the annual periods of this policy, the
applicable limit of insurance set forth in the declarations for the one annual period in
which the damage or injury first occurs or is alleged to have first occurred, whichever is
earlier, will be the sole Limit of Insurance.

Section III – Limits of Insurance is hereby amended to change the last paragraph (which
is an unnumbered paragraph that follows paragraph 7) of Section III to read in full as
follows when endorsement ID 00 02 is applicable:

Except with respect to “bodily injury” or “property damage” or “personal and advertising
injury” that is continuous or progressive”, the Limits of Insurance of this Coverage Part
apply separately to each consecutive annual period and to any remaining period of less
than 12 months, starting with the beginning of the policy period shown in the
Declarations, unless the policy period is extended after issuance for an additional period
of less than 12 months; in which case, the additional period will be deemed part of the
last preceding period for purposes of determining the Limits of Insurance. With respect
to “bodily injury” or “property damage” or "personal and advertising injury” that is
“continuous or progressive” over more than one annual period, and that first occurs or is
alleged to have first occurred during one of the annual periods of this policy, the
applicable limit of insurance set forth in the declarations for the one annual period in
which the damage or injury first manifests or is alleged to have first manifested,
whichever is earlier, will be the sole Limit of Insurance.

The following definition is added to SECTION V - DEFINITIONS:

"Continuous or progressive" means "bodily injury," "property damage" or a "personal and
advertising injury" that progresses or continues over time, even if latent, cumulative,
changing, evolving, deteriorating, intermittent or repeated.



ID 00 24 08 08                                                                               Page 1 of 1
                  Contains Copyrighted Material of ISO Properties, Inc., with permission
     Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 80 of 102
                                                                                        ID 00 25 06 15


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    CHANGES IN COMMERCIAL GENERAL LIABILITY POLICY
This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. SECTION III - LIMITS OF INSURANCE is amended to add the following to paragraph 5:

      The Each Occurrence Limit shown in the Declarations of this policy is the most we will pay
      regardless of the number of policies issued to an insured by us which apply or alleged to
      apply to the same "occurrence".

B.    Additional Exclusions are added to SECTION 1. COVERAGE A. BODILY INJURY AND
      PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions and COVERAGE B.
      PERSONAL AND ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions.

      This insurance does not apply to:

       1.   Punitive or Exemplary Damage

            If a "suit" is brought against the insured for damages covered by this policy, seeking
            both compensatory and punitive or exemplary damages, we will afford a defense to
            such action. We will not have any obligation to pay punitive or exemplary damages, or
            any interest or costs attributable to such damages. This exclusion does not apply in any
            state where such endorsement is expressly prohibited by state law or insurance
            department regulations.
       2.   Communicable Disease / Sexual Misconduct

            "Bodily injury", "property damage", or "personal and advertising injury" arising out of the

            a)    Transmission, actual or alleged, of a communicable disease by any insured,
                  including, but not limited to, Acquired Immune Deficiency Syndrome (AIDS);

             b)   Failure to perform services which were either intended to or assumed to prevent
                  communicable diseases or their transmission to others; or

             c)   Sexual misconduct, including but not limited to any verbal or nonverbal
                  communication, behavior or conduct with sexual connotations or purposes, whether
                  for sexual gratification, discrimination, intimidation, coercion or other purpose,
                  regardless of whether such action is alleged to be intentional or negligent.

       3.   Cross Suits

            "Bodily injury", "property damage" or "personal and advertising injury" for any claim made
            or "suit" brought by any insured against any other insured, except this exclusion does not
            apply to a claim or "suit" brought against you by any insured added to this policy by
            endorsement unless that insured is your "affiliate."

       4. Unlicensed Work

            “Bodily injury”, “property damage” or “personal and advertising injury” arising out of “your
            work” if “your work” is or was performed in a state without an appropriate, current and
            valid state contractor’s license or registration when a state contractor’s license or
            registration is available or required for the type of work that you performed or are
            performing in that state.

ID 00 25 06 15                                                           Page 1 of 2
     Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 81 of 102
                                                                                         ID 00 25 06 15



       5. Plans and Drawings

            “Personal and advertising injury” arising out of drawings, plans or specifications.

C.    SECTION V - DEFINITIONS is amended as follows.

       1.   Paragraph 5 is amended to read in full as follows:

            "Employee" includes a "leased worker" and a "temporary worker".

       2.   Paragraph 19. "Temporary worker" is amended to add the following sentence:

             "Temporary worker" includes casual labor.

       3.   A new definition is added as follows:

             "Affiliate" shall mean any person, any corporation or business entity which controls, is
            controlled by, or is under common control with, such person or entity.

D.    COORDINATION OF ENDORSEMENTS

      If two or more endorsements to this policy apply to the same loss, each endorsement shall be
      interpreted so as to give effect to all of its provisions.

E.    INDEPENDENT CONTRACTOR POLICY LIMITS

      Notwithstanding anything to the contrary contained in any other provision of the Policy, unless
      otherwise agreed in writing between you and us, the insured's independent contractors will not
      be required to obtain limits of insurance greater than $1,000,000 each occurrence, $1,000,000
      products aggregate, and $1,000,000 general aggregate limit.

F.    ASSIGNMENT

      Your rights or duties under this policy may not be transferred without our written consent.

G.    SECTION II - WHO IS AN INSURED is amended to change the last sentence to read in full as
      follows:

      No person, partnership, joint venture, limited liability company, trust or organization is an
      insured with respect to the conduct of any current or past individually owned business,
      partnership, joint venture, limited liability company, trust or organization that is not shown as a
      Named Insured in the Declarations or otherwise allowed pursuant to the provisions of this
      Section II. A Named Insured is only a Named Insured with respect to the business identified
      as the d/b/a on the Declaration Page, or if no d/b/a is inserted, for which the application was
      submitted.




ID 00 25 06 15                                                            Page 2 of 2
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 82 of 102
                                                                                         ID 00 27 08 09


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              STATE SPECIFIC ENDORSEMENTS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Notwithstanding anything to the contrary contained in the policy:

    1. A state specific endorsement applies only to that state;

    2. An endorsement that is not offered or approved for use by us in a particular state in which we do
       business does not apply to that particular state even though it may be attached to the policy.




ID 00 27 08 09                                                                      Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 83 of 102
                                                                                           ID 00 28 08 09


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 EXCLUSION – NON-COMPLIANCE WITH BUILDING CODES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following additional exclusion is added to SECTION 1. COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions and COVERAGE B. PERSONAL AND
ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions.

This insurance does not apply to:

"Bodily injury," "property damage" or "personal and advertising injury" arising out of, caused by, or
attributable to, whether in whole or in part, the design, construction, fabrication, maintenance or repair,
including remodeling, of any structure in a manner not in compliance with the controlling building code.
This exclusion applies notwithstanding any ecological or resource-efficient benefits that might result from
such design, construction, fabrication, maintenance or repair.




ID 00 28 08 09                                                                         Page 1 of 1
      Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 84 of 102
                                                                                             ID 00 29 08 09


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           COVERAGE TERRITORY AMENDMENT

This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                Schedule
States:    Arizona
           California
           Idaho
           Nevada
           Oregon
           Washington

States listed in schedule are not subject to exclusion.

Notwithstanding anything else to the contrary contained in the policy, this insurance does not apply to
“bodily Injury” or “property damage” or “personal and advertising injury” arising or in any way related to
“your work” or “your products” from operations, whether ongoing or completed, in any country other
than the United States, and, within the United States, in any state other than those states indicated in
the schedule above.




ID 00 29 08 09                                                                                  Page 1 of 1
  Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 85 of 102
                                                                     ID 00 30 11 08


    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       MINIMUM EARNED PREMIUM



This endorsement modifies insurance provided under the following:
 COMMERCIAL GENERAL LIABILITY COVERAGE PART

In the event of cancellation by the insured, the minimum earned premium shall be
fully earned at the inception of the policy and shall be twenty percent (20%) of the
amount entered as Advance Premium in the Declarations; provided however it
shall not be less than the dollar amount shown in the Declarations as the
Minimum Premium if applicable.




ID 00 30 11 08                                                          Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 86 of 102
                                                                                           ID 00 33 08 09


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        EXCLUSION OF CONSTRUCTION MANAGEMENT AND CONSULTING

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury” or “property damage” arising out of or resulting from any
insured acting as or in the capacity of a “construction manager” or “construction consultant”.

For purposes of this exclusion, “construction manager” or “construction consultant” means any person or
entity undertaking to manage, consult on, advise on, or control construction planning, activities or work
except as a “general contractor”.

For purposes of this endorsement, “general contractor” means a contractor, not affiliated with the owner,
having a written contract with the owner, and is required in return for monetary compensation by the
owner: to supply all labor and material to complete one or more projects using its own employees,
material suppliers or subcontractors; to pay for all labor, subcontractors and materials from the general
contractor’s own funds in the ordinary course of its business in pursuit of profit; to invoice the owner to
cover payouts to employees, subcontractors and suppliers as each project progresses; and to have direct
written contracts or purchase orders with its subcontractors and suppliers.




ID 00 33 08 09                                                                         Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 87 of 102
                                                                                             ID 00 37 04 13

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                BLANKET ADDITIONAL INSURED
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II – Who Is An Insured is amended to include as an additional insured any person or
   organization for whom you are performing operations when you and such person or organization
   have agreed in writing in a contract or agreement that such person or organization be added as an
   additional insured on your policy. Such person or organization is an additional insured only with
   respect to liability for "bodily injury", "property damage" or "personal and advertising injury" caused by
   and to the extent of your negligence in the performance of your ongoing operations for the additional
   insured. A person's or organization's status as an additional insured under this endorsement ends
   when your operations for that additional insured are completed.

B. With respect to the insurance afforded to these additional insureds, the following additional exclusions
   apply:

    This insurance does not apply to:

    1. "Bodily injury", "property damage" or "personal and advertising injury" arising out of the rendering
       of, or the failure to render, any professional architectural, engineering or surveying services,
       including:

        a. The preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions,
            reports, surveys, field orders, change orders or drawings and specifications; or
        b. Supervisory, inspection, architectural or engineering activities.

    2. "Bodily injury" or "property damage" occurring after:

        a. All work, including materials, parts or equipment furnished in connection with such work, on
           the project (other than service, maintenance or repairs) to be performed by or on behalf of the
           additional insured(s) at the location of the covered operations has been completed; or
        b. That portion of "your work" out of which the injury or damage arises has been put to its
           intended use by any person or organization other than another contractor or subcontractor
           engaged in performing operations for a principal as a part of the same project.

    3. “Bodily injury”, “property damage” or “personal and advertising injury” involving or related to or in
       connection with any additional insured or any location covered by a scheduled or blanket
       additional insured endorsement that is a part of the policy.

C. Primary and Non-contributory Insurance - We will consider this insurance to be primary and non-
   contributory to other insurance issued directly to additional insured person(s) or organization(s) to
   which this endorsement applies if each such additional insured is a named insured in such other
   insurance and a written contract between you and such person(s) or organization(s) specifically
   requires that we consider this insurance to be primary and non-contributory..

D. Waiver of Subrogation – We waive any right of recovery we may have against the additional insured
   person(s) or organization(s) to which this endorsement applies if each such additional insured is a
   named insured in such other insurance and a written contract between you and such person(s) or
   organization(s) specifically requires that we waive subrogation of payments we make for injury or
   damage arising out of “your work” done under a contract with such person(s) or organization(s) to
   which this endorsement applies.


ID 00 37 04 13                                                                          Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 88 of 102
                                                                                              ID 00 43 01 11


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                     EXCLUSION – TAKEOVER OF UNFINISHED WORK
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following additional exclusion is added to SECTION 1. COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions and COVERAGE B. PERSONAL AND
ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions.

This insurance does not apply to:

“Bodily injury”, “property damage” or “personal and advertising injury” arising out of or in any way related
to any real property where “your work” on or contiguous to that real property is as a:

    1. “Takeover contractor”; or
    2. Subcontractor or supplier to a “takeover contractor”

“Takeover contractor” means a contractor that continues, completes, finishes, repairs or replaces any
work of a previous contractor on real property that is in the “course of construction” at the time of
“takeover”.

“Takeover” means the earlier of the date the “takeover contractor” signs the contract to become a
“takeover contractor” or starts work as a “takeover contractor”.

“Course of construction” means that period after construction begins until the entire project has been: (a)
finally accepted by its current owner or purchaser; and (2) put to its intended use; and (3) permitted for
occupancy.




ID 00 43 01 11                                                                           Page 1 of 1
   Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 89 of 102
                                                                                  ID 00 44 07 11


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               AUTOMATIC TERMINATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

If we offer to renew and you or your representative do not accept, this policy will automatically
terminate at the end of the current policy period. Failure to pay the required renewal premium
when due shall mean that you have not accepted our offer.




ID 00 44 07 11                                                                       Page 1 of 1
      Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 90 of 102



                                                                                   ID 00 45 09 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    Exclusion – Weather–Related Water Damage or Injury During Work In
                                Progress
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2., Exclusions of Coverage A – Bodily Injury and
Property Damage Liability (Section 1 – Coverages), and Paragraph 2., Exclusions of Coverage
B – Personal and Advertising Injury Liability (Section 1 – Coverages).

This insurance does not apply to “Bodily injury”, “property damage” or “personal and advertising
injury” to any building or structure or its contents before “your work” is completed resulting from,
caused by or arising out of “water” (for purposes of this exclusion, “water” means water in any
form, whether solid, liquid or gaseous, or a combination of the foregoing) entering through an
opening created during the course of “your work”.

However, this exclusion does not apply to new construction in any event, or if you checked and
documented in writing the weather reports just prior to the opening being created and regularly,
at least daily if “your work” takes more than one day, between the time the opening was created
and the time “your work” has been performed, and you have taken “appropriate” steps to protect
against damage or injury. For purposes of this exclusion, “appropriate” means conduct or action
customarily taken or used by similar contractors in the local area as a best practice to protect or
prevent damage or injury under similar circumstances.

Notwithstanding SECTION V – DEFINITIONS, “Products-completed operations hazard”, “your
work” will not be considered completed until all work (not just “your work”) to be done at the job
site has been completed.




ID 00 45 09 12                                                                        Page 1 of 1
         Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 91 of 102
                                                                                           ID 00 46 01 15

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                            LIMITATION – RESIDENTIAL HOUSING

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusion of COVERAGE A – BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (SECTION 1 – COVERAGES), AND PARAGRAPH 2., Exclusions of
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

A. This insurance does not apply to "bodily injury", "property damage", or "personal and advertising
   injury" arising out of, in whole or in part, "your work" or the work of any other insured on, within, or
   upon, or "your products" or the products of any other insured supplied to, used on or with, or
   incorporated within any:

    1.   ”Common interest development”; or
    2.   “Rental complex”; or
    3.   “New residential construction” other than 1 above; or
    4.   “Owned unit”.

B. The exclusion in A.1. above does not apply to:

    1. Work performed and products supplied solely within the boundaries of a “separate interest” after
       "completion"; or
    2. Work performed and products supplied by you to any "common area" after "completion", so long
       as:
       a. Neither you nor any other insured corrects, repairs or replaces a “construction defect”
           involved in: any forthcoming claim or “suit” of which you are aware at the time of correction,
           repair or replacement; or any current or prior claim or “suit”; and
       b. Neither you nor any other insured “works” on the “building envelope” of a “common interest
           development” structure.

C. The exclusion in A.2. above does not apply to a “rental complex” where all of the following are true:

    1. The “rental complex” is not converted to a “common interest development” at any point (unless
       one or more of the exceptions in B. above would otherwise apply); and
    2. The injury or damage does not arise from:
       a. “Stand alone” “building envelope” “work” within a “rental complex”; or
       b. Performing “building envelope” “work” as a subcontractor within a “rental complex”; and
    14

D. The exclusion in A.3. above does not apply if:

    1.    You are the “builder” and:
          a. You do not build more than a 4-plex; and
          b. You do not build in total over time more than 4 “units” in a “rental complex”; and
          c. You do not build in total over time more than 10 “units” in the “same project” other than a
             “rental complex”; and



ID 00 46 01 15                                                                                Page 1 of 3
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 92 of 102
                                                                                               ID 00 46 01 15

       d. “Your work” and “your products” do not involve more than 4 “units” in the “same project” other
            than in a “rental complex” in any “annual period”; or
                                                                                              4 “units”
    2. You are not the “builder” and “your work” and “your products” do not involve more than ___
       in the “same project” other than in a “rental complex” in any “annual period”.

E. The exclusion in A.4. above does not apply unless the work is to correct, repair or replace a
   “construction defect” involved in: any forthcoming claim or “suit” of which you are aware at the time of
   correction, repair or replacement; or any current or prior claim or “suit”.

“Annual period” means each annual period measured from the month and day (but not the year) of the
effective date of the policy, whether that annual period is prior to or after the effective date of the policy.

“Builder” means the person or entity that actually acts as the general contractor in building a structure.

 “Building envelope” means for purposes of this endorsement: the foundation, including the foundation
flooring, framing, roof, gables, siding, cladding, doors (other than garage doors), windows, skylights,
gutters, decks over living areas, and decks, chimneys, machinery, equipment or other items attached in
any manner to any and all structures. Provided, however, “building envelope” does not include any part
of a detached structure not designed or used for habitation.

“Care facility” means a “rental complex” where residents may be assisted with any major life activity as
defined under the Americans with Disabilities Act.

"Common area" means any area not reserved for exclusive use by a “separate interest”.

“Common interest development” means: a “condominium”, a “community apartment”, a “stock
cooperative”, or a “planned development”, and includes, when built in conjunction with a “common
interest development”, mixed-use structures containing retail and/or other commercial use along with
residential use. Provided, however, that a “planned unit development” shall only be considered part of a
“common interest development” for purposes of work on structures owned or leased by a homeowner’s
association and work in “common area”, and an “owned unit” shall be considered a “separate interest”
only for purposes of work in a “common area”.

“Community apartment” consists of an undivided interest in land coupled with the right of exclusive
occupancy of any housing unit located on the land.

“Condominium” is an undivided interest in common in a portion of real property, coupled with a “separate
interest” in an “owned unit”.

"Completion" means after the building has been actually completed, certified for occupancy, and occupied
by at least one “owner”.

“Construction defect” means, for purposes of this endorsement, a defect in design or construction by a
person or entity other than the Named Insured.

“New residential construction” means original construction as opposed to remodel. For purposes of this
endorsement, a remodel of a “rental structure” is any work on an existing “rental structure”, whether the
“rental structure” is expanded in size or not, but the number of units as a result of the remodel may not
exceed the number of units allowed in a “rental complex” by this endorsement. For purposes of this
endorsement, “new residential construction” at a “rental complex” is anything other than a remodel. If
work performed and products supplied by a general contractor in, on or to a “rental complex” includes
“new residential construction” and a remodel, there is no coverage at all if the number of units added by
“new residential construction” plus the number of units worked on as a remodel exceeds the number
allowed by this endorsement. For example, if 14 units are allowed to be worked on and/or products
supplied to, and 4 are built new, if 11 units are remodeled the total is 15, so there is no coverage even
though new construction is within the 4 units allowed.

ID 00 46 01 15                                                                                    Page 2 of 3
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 93 of 102
                                                                                                ID 00 46 01 15


"Owned unit" means a residential “unit” owned and occupied by the “owner” or a person lawfully entitled
to occupy the “unit” by the “owner”.

"Owner" does not include the developer or any related organization.

“Planned unit development” means any development of residential “units” that does not qualify as a
“condominium”, “community apartment”, or “stock cooperative”, where a homeowner association holds
either title in fee or a lease of prescribed length on a common area, and there is mandatory membership
of all “units” in the association.

“Project” means an entire development or planned development, whether one or more lots, parcels,
subdivisions, tracts or otherwise.

“Rental complex” means every “rental structure” in the “same project”. “Rental complex” includes both a
“care facility” and a “school facility”.

"Rental structure" means a structure where all living “units” are or intended to be rented or leased, as
opposed to owned by the residents.

“Same project” includes any “project”: for the same owner or related owners; or pursuant to a single
contract or series of contracts; or developed or completed in phases; whether contiguous or not, whether
bearing the same name or not; and whether built at the same time or not.

“School facility” means a “rental complex” where residents may live while attending a school, including,
but not limited to, a dorm, fraternity, sorority, or other student housing.

“Separate interest” means an individual “condominium” “owned unit”, an individual “community
apartment”, that portion to which exclusive occupancy belongs within a “stock cooperative”; or a “planned
unit development” “owned unit”, but only for purposes of work in a “common area”.

“Single family residence” means a residence built for use by one household or family, and not built as
part of a “rental complex”.

“Stand alone” means entirely or substantially all.

“Stock cooperative" is a development in which a corporation is formed primarily for the purpose of holding
title to, either in fee simple or for a term of years to improved real property, and all or substantially all of
the shareholders of the corporation receive a right of exclusive occupancy in a portion of the real
property, title to which is held by the corporation. The owner’s interest in the corporation is usually
evidenced by a share of stock or a certificate of membership.

“Unit(s)”, which respect to a “rental complex” include(s) single or multiple rooms within a “rental complex”
as well as more self-contained living units (e.g., units with one or more kitchens, bathrooms, bedrooms or
other living areas). “Work” on or to the “building envelope” or work on areas of a "rental complex" not
reserved for use by a single resident shall be considered work on all the “units” in the "rental complex".
“Units”, with respect to everything other than a “rental complex” or “common interest development” means
“single family residence(s)”, whether in the form of a free standing single family home, a duplex (2 units),
a triplex (3 units), or a 4-plex (4 units). “Unit” does not include any part of a detached structure built when
not designed or used for habitation for purposes of building limitations.

“Work(s)”, when used in conjunction with “building envelope”, include(s) not only the direct construction
of, but also the protection, preservation, alteration, maintenance, correction, repair or replacement of any
component of the “building envelope” itself. Notwithstanding the foregoing, with respect to a “rental
complex” only, the following “work” shall not be excluded: exterior painting unless the “rental complex”
contains more than 14 units; replacement or repair of mechanical or electrical items that do not involve
any other alteration of the “building envelope”; or window washing.


ID 00 46 01 15                                                                                     Page 3 of 3
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 94 of 102
                                                                                        ID 00 47 01 14


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 INSURING AGREEMENT AMENDMENT - USE OF EXTRINSIC EVIDENCE - DUTY
                    TO DEFEND OR INDEMNIFY
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

Paragraph 1. a. of SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY
DAMAGE LIABILITY and Paragraph 1. a. of SECTION I – COVERAGES, COVERAGE B PERSONAL
AND ADVERTISING INJURY are hereby amended to add the following:

   We may look to extrinsic evidence outside of the allegations and/or facts pleaded by any claimant to
   determine whether we owe a duty to defend or indemnify against a “suit” seeking “bodily injury”,
   “property damage,” or “personal and advertising injury”. We may rely on extrinsic evidence to deny
   the defense and/or indemnity of a “suit”.




ID 00 47 01 14                                                                             Page 1 of 1
         Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 95 of 102
                                                                                               ID 00 49 01 14


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            PREMIUM AUDIT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, Paragraph 5. Premium Audit, is
hereby amended to add the following:

1. Records the First named insured must provide upon request include, but are not limited to:

    a. All checking account records, accounts receivable and payable, general ledgers and payroll
       records;

    b. All tax returns, including partnership and corporate tax returns, as well as all payroll tax returns,
       including quarterly payroll tax returns; and

    c.   Contracts and invoices.

2. If the first Named Insured does not allow us access to the records and make available information,
   then at our sole discretion, we may:

    a. Initiate a legal and/or equitable proceeding in a court to force an audit or disclosure of records
       necessary to complete an audit or to secure an accounting; or

    b. Invoice the first Named Insured based on our best estimate of exposures for the expiring policy
       period, but, in any event, not less than an additional 25% of the deposit premium shown in the
       Declarations.

3. All additional premiums invoiced are due and payable by the first Named Insured thirty (30) days after
   mailing of the invoice by us or our authorized representative.

4. The first Named Insured further agrees to pay, upon demand, all reasonable attorney’s fees,
   collection costs, and court costs required by us to enforce our rights and remedies set forth above.

5. Any failure by us in auditing the policy or inspecting records or any waiver of our rights to
   inspection of books and records, shall not act as a continuing or permanent waiver.

6. We retain the right to audit the policy at any time at our sole discretion for three (3) years after
   termination of the policy in question.

7. For accounts with minimal premium basis exposures when the deposit premium was calculated, the
   audit may be waived by us.




ID 00 49 01 14                                                                                     Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 96 of 102
                                                                                          ID 00 50 01 14


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    UNDERGROUND UTILITY LOCATION CONDITION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS is hereby amended to add the
following:

Underground Utility Location

It is a condition precedent to coverage that before the insured commences any digging, excavation,
boring or similar underground work, a local locator service must come to the job site and mark all
underground lines, pipes, cables and underground utilities. The insured must obtain and retain a written
record from the locator service. If this is not done, there is no coverage under the policy for any loss,
costs or expenses arising out of such operations, and we shall have no duty to defend or indemnify with
respect thereto.




ID 00 50 01 14                                                                               Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 97 of 102
                                                                                                 ID 00 51 01 15


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EXCLUSION – PLAYGROUND OR SPORTS EQUIPMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A – BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (SECTION 1 – COVERAGES), AND PARAGRAPH 2., Exclusions of
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

This insurance does not apply to "bodily injury", "property damage", or "personal and advertising injury"
arising, directly or indirectly, out of “your work” or “your product” involving or related to the installation or
maintenance of playground, sport or recreational equipment at schools, playgrounds, recreational
facilities, and residential or commercial projects, including but not limited to installation of swings, slides,
climbing equipment, bleachers, and play sets.




ID 00 51 01 15                                                                                      Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 98 of 102
                                                                                             ID 00 52 01 15


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION – SWIMMING POOL CONSTRUCTION OR MAINTENANCE
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A – BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (SECTION 1 – COVERAGES), AND PARAGRAPH 2., Exclusions of
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY (SECTION 1 – COVERAGES).

This insurance does not apply to "bodily injury", "property damage", or "personal and advertising injury"
arising, directly or indirectly, out of “your work” or “your product” in:

    1. the construction, installation, repair or replacement of swimming pools, hot tubs or spas and their
       filtration systems; or

    2. the following activities with respect to the foregoing: tile, resurfacing, water chemical treatment or
       balancing, pool covering, or fencing.




ID 00 52 01 15                                                                                   Page 1 of 1
       Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 99 of 102
                                                                                            ID 00 56 06 15


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION OF PRIOR WORK OF NAMED INSUREDS ADDED TO THE POLICY
  AND DETERMINATION OF FURTHER COVERAGE OF FIRST NAMED INSURED
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

A. The following additional exclusion is added to SECTION 1. COVERAGE A. BODILY INJURY AND
   PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions and COVERAGE B. PERSONAL AND
   ADVERTISING INJURY LIABILITY, Paragraph 2. Exclusions:

    This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury”
    arising from or in any way related to any person and/or entity and/or organization added as a named
    insured prior to the effective date of the endorsement adding any such person and/or entity and/or
    organization; including any and all construction work by any such person and/or entity and/or
    organization added as a named insured, whether ongoing, completed or abandoned.

B. If a named insured being added is a successor to the business of the first named insured, and such
   first named insured is not deleted from the policy, the first named insured shall only remain an insured
   with respect to work started or completed prior to the effective date of the endorsement adding any
   such successor person and/or entity and/or organization.

C. The following new definition is added to SECTION V – DEFINITIONS:

    “Abandoned” means, the failure to provide labor, materials or services for a period of sixty days (60)
    days or more, notwithstanding whether “abandoned” may have another meaning under the provisions
    of any other contract.




ID 00 56 06 15                                                                                  Page 1 of 1
     Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 100 of 102
                                                            ID 01 02 08 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY
             CONTINUOUS OR PROGRESSIVE INJURY AND DAMAGE EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Paragraphs 1.b.(3), 1.c. and 1.d.(1), (2) and (3) of the Insuring Agreement of COVERAGE A -
BODILY INJURY AND PROPERTY DAMAGE LIABILITY (Section I - Coverages) are replaced by
the following:

c.    This insurance does not apply to any damages because of, or related to "bodily injury" or
      "property damage" that is "continuous or progressive":

      (1) if the "bodily injury" or “property damage" first existed, or was alleged to have first existed,
      prior to the policy period; or

      (2) if the "bodily injury" or property damage" was, or was alleged to be, taking place prior to
      the policy period, even if actual or alleged "bodily injury" or "property damage" continued
      during the policy period; or

      (3) if the "bodily injury" or property damage" was caused by, or was alleged to have been
      caused by, conditions that existed prior to the policy period and that resulted in "bodily injury"
      or "property damage" taking place during the policy period.

d. All "continuous or progressive" "bodily injury" and "property damage" arising out of "your
   work" on a single project or development, and included in the "products-completed operations
   hazard", shall be deemed to have occurred at the time of the first such "bodily injury" or
   "property damage" and to have arisen out of the same "occurrence". A single project or
   development includes all phases of the project or development.

f.    If the term of this policy is more than one annual period, the most we will pay for "continuous
      or progressive" "bodily injury" or "property damage" taking place over a period longer than
      one year is the applicable limit of insurance shown in the Declarations for the first annual
      policy period in which such "bodily injury" or "property damage" occurred, or was alleged to
      have occurred, whichever is earlier; but we will not pay more than we are legally obligated to
      pay under paragraph 1.a. of COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
      LIABILITY.

Subparagraph (3) is added to paragraph 1.a. of COVERAGE B - PERSONAL AND
ADVERTISING INJURY LIABILITY (Section I - Coverages):

(3) "Continuous or progressive" "personal and advertising injury" shall be deemed to be one
offense, committed only during the policy period when that offense commenced, or was alleged to
have commenced, whichever is earlier. If the term of this policy is more than one annual period,
the most we will pay for "continuous or progressive" "personal and advertising injury" is the
applicable limit of insurance shown in the Declarations for the annual period in which the offense
is deemed to have commenced, but we will not pay more than we are legally obligated to pay
under paragraph 1.a. of COVERAGE B - PERSONAL AND ADVERTISING INJURY LIABILITY.

The following definition is added to SECTION V - DEFINITIONS:

"Continuous or progressive" means "bodily injury," "property damage" or a "personal and
advertising injury" that progresses or continues over time, even if latent, cumulative, changing,
evolving, deteriorating, intermittent or repeated.



ID 01 02 08 08                                                                            Page 1 of 1
      Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 101 of 102
                                                                                           ID 01 48 01 14


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EXCLUSION – INJURY TO EMPLOYEES - WASHINGTON
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.

An additional exclusion is added to SECTION 1. COVERAGE A. BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, Paragraph 2. Exclusions and COVERAGE B. PERSONAL AND ADVERTISING
INJURY LIABILITY, Paragraph 2. Exclusions.

zz. Liability For “Bodily Injury” To Any “Employee” Of An Insured Other Than The Named Insured Shown
    In the Declarations

   (1) “Bodily Injury” To An “Employee” Where Any “Insured” Relationship Exists

       (a) “Bodily injury” to any “employee” of any “insured” other than the Named Insured shown in the
           Declarations, and/or any “employee” of any contractor or subcontractor hired or retained by
           or for any “insured”, which arises out of or is in any way related to or is a consequence of his
           or her employment with any “insured” other than the Named Insured shown in the
           Declarations, or the performance of his or her duties related to the business of any “insured”
           other than the Named Insured shown in the Declarations, or the performance of his or her
           duties related to the business of any contractor or subcontractor hired or retained by any
           “insured”, for which any “insured” other than the Named Insured shown in the Declarations
           may be liable in any capacity; and/or

       (b) “Bodily injury” sustained by the spouse, child, parent, brother, sister, or heir of any
           “employee” of any “insured” other than the Named Insured shown in the Declarations, and/or
           any “employee” of any contractor or subcontractor hired or retained by or for any “insured”,
           which arises out of or is related to or is a consequence of any “bodily injury” to any
           “employee” of any “insured” other than the Named Insured shown in the Declarations, or any
           “employee” of any contractor or subcontractor hired or retained by or for any “insured”, for
           which any “insured” other than the Named Insured shown in the Declarations may be liable in
           any capacity.

   (2) ”Bodily Injury” To An “Employee” Where No “Insured” Relationship Exists

       (a) “Bodily injury” to any “employee” of any contractor, subcontractor, or materialman on any
           “jobsite” on which you are or have been performing operations; or

       (b) "Bodily injury" sustained by the spouse, child, parent, brother or sister or heir of any
           "employee" of any contractor, subcontractor, or materialman on any “jobsite” on which you
           are or have been performing operations.

   (3) Any statutory, contractual or other legal obligation of any “insured” to defend or indemnify, hold
       harmless or contribute to any claim or suit seeking damages arising out of or related to “bodily
       injury” or damages described in sections (1) and (2) above.

   For purposes of this endorsement, “bodily injury” includes, but is not limited to, any damages for loss
   of consortium, loss of care, comfort and society, loss of services, loss of financial support, and any
   liability assumed or required under any statute, contract or agreement.




ID 01 48 01 14                                                                                 Page 1 of 2
      Case 2:20-cv-00912-BJR Document 10-1 Filed 08/27/20 Page 102 of 102
                                                                                            ID 01 48 01 14


   For purposes of this endorsement, “employee” of an insured other than the Named Insured shown in
   the Declarations includes a “temporary worker”, special employee, “leased worker”, sole proprietor,
   partner, member, officer and director.

   For purposes of this endorsement, “insured” includes but is not limited to an additional insured.

   For purposes of this endorsement, "job site" means any location, whether or not on more than one lot,
   and whether or not those lots are contiguous, and including the ways and means adjoining any such
   location.

   All other terms and conditions remain unchanged.




ID 01 48 01 14                                                                                 Page 1 of 2
